 



     
—Final Execution Copy—
  EXHIBIT 10.35

OWNER PARTICIPATION AGREEMENT

(Stater Bros. Markets)

Inland Valley Redevelopment Project Area

     THIS OWNER PARTICIPATION AGREEMENT (the “Agreement”) is dated as of    ,
2004, by and between Stater Bros. Markets, Inc., a California corporation (the
“Owner”), and the Inland Valley Development Agency, a joint powers authority
established under the laws of the State of California (the “Agency”). This
Agreement is entered into in reliance on certain facts set forth in the
following Recitals:

—RECITALS—

     1. The Agency is a public entity established by the County of San
Bernardino, the City of Colton, the City of Loma Linda and the City of San
Bernardino to acquire and develop portions of the former Norton Air Force Base
(“NAFB”) for civilian uses. Among other goals, the Agency desires to increase
employment opportunities in the community to replace jobs that were lost with
the closure of NAFB, which is located within the municipal boundaries of the
City of San Bernardino.

     2. The Agency has determined that the redevelopment of the Project Site
described in this Agreement, in accordance with the terms of this Agreement,
shall assist the Agency and provide for the redevelopment of portions of the
former NAFB.

     3. The Agency has previously approved a certain Master Disposition and
Development Agreement with Hillwood/San Bernardino, LLC (as the “Master
Developer”), dated as of November 6, 2002 (the “Master DDA”) for the acquisition
by the Master Developer of upwards of 415 acres of land owned by the Agency on
the former NAFB. Such land that is the subject of the Master DDA, except for the
County 44 Acre Parcel (as defined in the Master DDA), was acquired by the Agency
pursuant to an Economic Development Conveyance Agreement by and between the
Agency and the United States Air Force (“USAF”), dated as of March 7, 1995, as
amended.

     4. The Owner has entered into certain agreements with the Master Developer
for the acquisition of those properties identified as Parcels I-2 (approximately
70.96 acres; exclusive of Building 518), K-2 remainder (approximately 2.56
acres) and K-4 (approximately 16.74 acres) in the Master DDA (collectively, the
“Master DDA Property”) which qualifies the Owner to be an Owner Participant in
accordance with the Community Redevelopment Law (“CRL”) of the State. The Owner
shall acquire such Master DDA Property directly from the Agency under such terms
and conditions as may be agreed to by and between the Owner and the Master
Developer.

     5. It is intended that the Owner shall also enter into a certain Ground
Lease with Option to Purchase Agreement with the San Bernardino International
Airport Authority

1



--------------------------------------------------------------------------------



 



(“SBIAA”) for approximately 46.6 acres of additional land (the “SBIAA Property”)
required for the Project as hereinafter described. SBIAA is not a party to this
Agreement and the Agency has made no representation or commitment as to the
terms and conditions of such acquisition of the SBIAA Property or as to the
other conditions and restrictions, including, but not limited to, runway
setbacks and building height limitations and radio transmission interference
issues and the price and terms of such acquisition, that may be imposed by the
FAA with respect thereto.

     6. The Owner shall also acquire those parcels as hereinafter described,
which are presently owned by private parties (collectively, the “Third Party
Parcels”), through negotiations to be conducted by the Owner directly with such
other parties. It shall be the responsibility of the Owner to accomplish the
acquisition of all such Third Party Parcels, and in the event after exercise by
the Owner of all reasonable due diligence and good faith efforts to acquire such
Third Party Parcels the Owner is unable to acquire any or all of such Third
Party Parcels, the Owner may submit a written request to the Agency seeking the
assistance of the Agency to acquire such Third Party Parcels in the manner as
hereinafter provided as a Condemnation Parcel.

     7. It is the intent of the Agency and the Owner that the Agency directly,
or through the efforts of the Owner, shall cause the relocation of the existing
tenants presently occupying the Master DDA Property with funds for relocation
and loss of business goodwill to be provided by the Owner to the Agency on an as
needed basis so that all such relocation of the tenants occupying the Master DDA
Property can be relocated in a timely manner to provide for the demolition of
existing structures by the Owner and the commencement of the construction of the
Project.

     8. The Agency shall also exercise best faith efforts to acquire the Parcel
D-1 on the former NAFB, which is also known as Building S-2 (referred to
commonly as the former Air Force Headquarters Building) through negotiations
with the USAF and the United States Forest Service and the Department of
Agriculture. No assurances can be given as to if and when such Parcel D-1 will
be ultimately acquired by the Agency or at what consideration. The Owner has
been advised that the acquisition of Building S-2 on Parcel D-1 will likely
require special federal legislation to authorize such transfer to the Agency for
the purposes of this Agreement.

     9. The Owner intends to relocate and consolidate all of its food
warehousing and distribution facilities into a single integrated facility at the
former NAFB on the property as hereinafter described together with its corporate
headquarters, truck maintenance facilities and other appurtenant facilities
required for the consolidation of all of its Southern California office,
maintenance and warehousing and distribution operations with an investment in
the Project that will produce an assessed valuation for real estate property tax
purposes of not less than $160,000,000 upon completion of the construction
thereof (herein defined as the “Project”). The Owner presently operates 158
grocery stores in Central and Southern California and will employ approximately
1,700 at the Project Site.

2



--------------------------------------------------------------------------------



 



     NOW THEREFORE, THE OWNER AND THE AGENCY AGREE AS FOLLOWS:

ARTICLE I

     SECTION 1.1. Scope of the Redevelopment Project. The Owner intends to
relocate and consolidate all of its food warehousing and distribution facilities
into a single integrated facility at the former NAFB on certain lands (the
“Project Site”) as hereinafter described together with its corporate
headquarters, truck maintenance facilities and other appurtenant facilities
required for the consolidation of all of its Southern California office,
maintenance and warehousing and distribution operations. The Owner, a grocery
retailer, presently operates 158 supermarkets in Southern California and will
employ approximately 1,700 employees at the Project Site.

     The redevelopment project activities to be undertaken by the Owner shall
consist of the development of approximately 1,929,578 square feet of gross
interior industrial distribution and warehousing space structures and offices to
be situated on the Project Site which consists of approximately 161 acres of
land located at the northeast corner of the Mill Street extension and Tippecanoe
Avenue north to Harry Sheppard Boulevard and then easterly to a line that is
east of Del Rosa Avenue and then southerly of Harry Sheppard Boulevard to the
Building Restriction Line (“BRL”) for the San Bernardino International Airport
on the former NAFB in San Bernardino, California. The Owner’s improvements on
the Project Site will consist of the following:

     
Distribution and Warehousing Structures -
  approximately 1,734,500 square feet with expansion area of 443,750 square
feet;
 
   
Office Building -
  approximately 80,000 square feet;
 
   
Store Construction Building -
  approximately 32,000 square feet;
 
   
Truck Garage -
  approximately 41,800 square feet;
 
   
Salvage Dispatch Building -
  approximately 41,278 square feet.
 
   
Total -
  approximately 1,929,578 square feet

     SECTION 1.2. Demolition Activities on the Project Site.

     (a) The Owner recognizes and agrees that it shall be the sole duty and
responsibility of the Owner to cause all above and below ground structures to be
demolished and removed from the Project Site at the sole cost and expense of the
Owner. The Owner has been advised by the Agency and the Master Developer that
there exists many unknown physical conditions and below ground structures that
are not identified on any official engineering drawings of the USAF and which
likely will be discovered as the excavation of the Project Site commences.
Numerous infrastructure components, both currently utilized and abandoned
utilities, and previously used foundations and below ground structures may be
present on the Project Site which are composed

3



--------------------------------------------------------------------------------



 



of asbestos containing materials or other Hazardous Substances. Underground
storage tanks (“USTs”) may also be found although the USAF is of the view that
all such USTs have been properly removed.

     (b) Pursuant to Section 2.10(d) hereof and pursuant to the applicable
provisions of the Master DDA, the Owner agrees to accept all portions of the
Project Site in the “as is”, “where is” condition with all known faults and
defects including the existence of asbestos containing materials and lead-based
paint which shall be the sole obligation and responsibility, both physical and
financial, of the Owner to remove and remediate in such manner as is appropriate
under applicable law. The Owner recognizes that additional costs and expenses
and time delays will result due to the presence of such asbestos containing
materials and lead-based paint. In the event Hazardous Substances are located on
the Project Site, the USAF has warranted and is required by current federal law
to remediate such Hazardous Substances at the sole cost and expense of the USAF.
However, neither the Agency nor the Owner are entitled to any consequential
damages or other losses sustained in the event such Hazardous Substances are
found on the Project Site which cause harm or damage or any construction delays
to the Project or otherwise cause the Project to be infeasible to be developed.
As further provided in Section 6.13 hereof, the Agency will cooperate with the
Owner to submit any claims that the Owner may have as against the USAF with
regard to the discovery of any previously unknown Hazardous Substances.

     SECTION 1.3. Project Site Acquisition and Redevelopment Project
Environmental Impact Report. An Environmental Impact Report was prepared by the
Agency in connection with the adoption of the Redevelopment Plan in July 1990. A
further environmental analysis was undertaken by the Agency at the time of the
approval of the Master DDA in November, 2002, and the parties recognize and
agree that all applicable environmental proceedings pursuant to CEQA for the
approval and execution of this Agreement have been duly taken by all parties.
The Owner recognizes and agrees that additional CEQA compliance work will be
separately required to be undertaken by the Owner in furtherance of the
processing of the development of the Project on the Project Site by the Owner,
and that any CEQA compliance obtained by the Agency does not in and of itself
allow for the development of any phase of the Project by the Owner. Further CEQA
compliance for the Project shall be accomplished as a condition to the close of
any Site Parcel Escrow or the Site Transfer Escrow as further provided in
Section 2.8.

     SECTION 1.4. Defined Terms. In addition to the usage of certain terms which
have defined meanings as set forth in the preceding paragraphs of this
Agreement, or in other sections of this Agreement, certain other words and
phrases are used in this Agreement to refer to the following unless the
particular context of usage of a word or phrase may otherwise require:



•   “Agency” means and refers to the Inland Valley Development Agency, a joint
powers authority established under Health and Safety Code Section 33492.40, et
seq., and is comprised of the governmental entities of the County of San
Bernardino, the City of Colton, the City of Loma Linda and the City of San
Bernardino. None of the governmental entities as members of the Agency are

4



--------------------------------------------------------------------------------



 



    liable or responsible for any debts of other obligations or responsibilities
of the Agency in any manner whatsoever.   •   “Airport” means and refers to the
San Bernardino International Airport as owned and controlled by SBIAA on a
portion of the former NAFB properties.   •   “CEQA” means and refers to the
California Environmental Quality Act, Section 21000, et seq. of the Public
Resources Code and the CEQA Guidelines set forth at 14 California Code of
Regulations Section 15000, et seq.   •   “Certificate of Completion” means the
written confirmation of the Agency as more fully described in Section 3.7, which
evidences that the Owner has satisfactorily completed the redevelopment of the
Project in accordance with this Agreement.   •   “Certificate of Subdivision
Compliance” means and refers to the one or more certificates of subdivision
compliance which shall be issued by the City to the Owner at the time or times
when required by the City for the processing of the Project development
entitlements.   •   “City” means City of San Bernardino. The City is not a party
to this Agreement.   •   “Condemnation Parcel” means and refers to a Third Party
Parcel which has been referred to the Agency for acquisition by the Owner and
for which the Agency has been unable to satisfactorily complete a negotiated
purchase with the owner thereof within a reasonable period of time following the
transmittal by the Agency of an appropriate offer to purchase to such owner.   •
  “Condemnation Parcel Acquisition Costs” mean and refer to the costs as may be
incurred by the Agency in connection with the acquisition of a Condemnation
Parcel or a Condemnation Parcel (Possessory Interest), as applicable, as those
costs are identified in subparagraphs (i) through (vii), inclusive of
Section 2.3(d).   •   “Condemnation Parcel (Possessory Interest)” means and
refers to a possessory interest in a Site Parcel for which the Agency has not
been able to obtain a termination of possession from the tenant in lawful
possession prior to the end of the current term of such possessory interest
within a reasonable period of time following termination in writing of the
leasehold estate by the Agency or the submittal by the Agency of an appropriate
offer to acquire the remaining term of such possessory interest by the Agency.  
•   “CRL” means and refers to the Community Redevelopment Law of the State of
California found at Health & Safety Code Section 33000, et seq.   •  
“Development Project Application” means and refers to the completed application
or applications of the Owner for the review and discretionary approval by the
City

5



--------------------------------------------------------------------------------



 



•   of the plan of improvement of the Project to be undertaken by the Owner.
Each Development Project Application shall include all of the information
necessary for the City to issue its development project approvals for the
Project, including all development compliance conditions and mitigation
measures. At the time of its submittal to the City, the Development Project
Application shall be substantially consistent with the Owner Improvement
Concept. Promptly following the approval of the Development Project Application
by the City, the Owner shall prepare and complete the Project-related
development improvement plans and specifications, including without limitation
exterior sign and lighting plans and landscape plans in sufficient detail to
obtain the issuance of all necessary Development Project Permits from the City.
  •   “Development Project Permits” means and refers to all of the regulatory
and building permits which the Owner shall obtain from the City (and each of the
other agencies with regulatory jurisdiction over the Project) for the
construction and improvement of the Project by the Owner.   •   “Environmental
Laws” means all federal, state, local, or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, or decrees, regulating, relating to,
or imposing liability of standards of conduct concerning any Hazardous Substance
(as defined below), or pertaining to occupational health or industrial hygiene
(and only to the extent that the occupational health or industrial hygiene laws,
ordinances, or regulations relate to Hazardous Substances on, under, or about
the Property), occupational or environmental conditions on, under, or about the
Property, as now or may at any later time be in effect, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”) [42 USC Section 9601 et seq.]; the Resource Conservation
and Recovery Act of 1976 (“RCRA”) [42 USC Section 6901 et seq.]; the Clean Water
Act, also known as the Federal Water Pollution Control Act (“FWPCA”) [33 USC
Section 1251 et seq.]; the Toxic Substances Control Act (“TSCA”) [15 USC
Section 2601 et seq.]; the Hazardous Materials Transportation Act (“HMTA”) [49
USC Section 1801 et seq.]; the Insecticide, Fungicide, Rodenticide Act [7 USC
Section 6901 et seq.] the Clean Air Act [42 USC Section 7401 et seq.]; the Safe
Drinking Water Act [42 USC Section 300f et seq.]; the Solid Waste Disposal Act
[42 USC Section 6901 et seq.]; the Surface Mining Control and Reclamation Act
[30 USC Section 101 et seq.] the Emergency Planning and Community Right to Know
Act [42 USC Section 11001 et seq.]; the Occupational Safety and Health Act [29
USC Section 655 and 657]; the California Underground Storage of Hazardous
Substances Act [H & S C Section 25288 et seq.]; the California Hazardous
Substances Account Act [H & S C Section 25300 et seq.]; the California Safe
Drinking Water and Toxic Enforcement Act [H & S C Section 24249.5 et seq.] and
the Porter-Cologne Water Quality Act [Water Code Section 13000 et seq.] together
with any amendments of or regulations promulgated under the statutes cited above
and any other federal, state, or local law, statute, ordinance, or regulation
now in effect or later enacted that pertains to occupational health or
industrial hygiene, and only to

6



--------------------------------------------------------------------------------



 



    the extent the occupational health or industrial hygiene laws, statutes,
ordinances, or regulations relate to Hazardous Substances on, under, or about
the Property, or the regulation or protection of the environment, including
ambient air, soil, soil vapor, groundwater, surface water, or land use.   •  
“EPA” means the Federal Environmental Protection Agency.   •   “Escrow Agent”
means and refers to the escrow department of the Title Company, or such
successor escrow agent as may be mutually designated by the Owner and the
Agency. The Escrow Agent shall administer the Site Transfer Escrow.   •   “FAA”
means and refers to the Federal Aviation Administration, a federal governmental
agency which has jurisdiction over the flight activities and the land use and
land disposal activities of SBIAA for the Airport.   •   “F&WS” means the United
States Fish & Wildlife Service.   •   “Hazardous Substances” includes without
limitation:



(i)   those substances included within the definitions of “hazardous substance,”
“hazardous waste,” “hazardous material,” “toxic substance,” “solid waste,” or
“pollutant or contaminant” in CERCLA, RCRA, TSCA, HMTA (as said terms are
defined in the definition of “Environmental Laws” contained herein), or under
any other environmental law; and   (ii)   those substances listed in the United
States Department of Transportation (DOT) Table [49 CFR 172.101], or by the EPA,
or any successor agency, as hazardous substances [40 CFR Part 302]; and   (iii)
  other substances, materials, and wastes that are or become regulated or
classified as hazardous or toxic under federal, state, or local laws or
regulations; and any material, waste, or substance that is:



(1)   a petroleum or refined petroleum product,   (2)   asbestos,   (3)  
polychlorinated biphenyl,   (4)   designated as a hazardous substance pursuant
to 33 USC Section 1321 or listed pursuant to 33 USC Section 1317,   (5)   a
flammable explosive, or   (6)   a radioactive material.



•   “Owner Improvement Plan Concept” means and refers to the concept plan for
the Project as depicted on Attachment No. 2.

7



--------------------------------------------------------------------------------



 



•   “Owner Investigations” means and refers to the Owner’s due diligence
investigation of each Site Parcel to determine the suitability of such lands for
development. The Owner Investigations shall include an investigation of
environmental and geotechnical suitability of such lands as determined at the
sole discretion of the Owner.   •   “Parcel D-1” means and refers to that
approximately 3.74 acres parcel located on the east side of Tippecanoe north of
Mill Street upon which is located the former USAF S-2 Headquarters Building.
Such Parcel D-1 is presently in the ownership of the federal government through
the Department of Agriculture for the benefit of the United States Forest
Service. Such Parcel D-1 was a federal-to-federal transfer as part of the
closure of the former NAFB and disposal of property by the USAF.   •   “Project”
means and refers to the development project to be undertaken by the Owner on the
Project Site in accordance with the Schedule of Performance attached hereto as
Attachment No. 6 and as additionally set forth in Section 1.1.   •   “Project
Site” means and refers to collectively the (i) Master DDA Property, (ii) the
SBIAA Property, (iii) the Third Party Parcels, and (iv) Parcel D-1. The various
plat maps and legal descriptions of the lands included in the Project Site are
annexed to this Agreement as Attachment No. 1A through Attachment No. 1E. The
IVDA shall have the exclusive right to move any parcels in the Foreign Trade
Zone on about 20 acres of the Project Site to another site within the NAFB
boundaries without any cost to Owner. Owner shall have no property right to
receive the Foreign Trade Zone designation. If necessary, in the future, IVDA
will cooperate with Owner to obtain an amendment to the Foreign Trade Zone or
add additional property at the request Owner.   •   “SBIAA Property” means and
refers to the Airport parcels consisting of approximately 46.6 acres as
presently owned by SBIAA which are intended to be the subject of the Ground
Lease and Option to Purchase Agreement subject in all case to the approval by
the FAA as to the execution of such long-term ground lease and the intended
transfer of title from SBIAA to the Owner. The term “SBIAA Property” shall also
include the approximately 1.3 acre remnant parcel that is presently owned by the
USAF located north of the northerly BRL. Said remnant parcel is a part of the
Palm Meadows Golf Course which is subject to a lease agreement between the USAF
and the Agency and is intended for fee title transfer to the Agency during the
latter half of calendar year 2004 after the USAF has completed all environmental
restoration activities on the Palm Meadows Golf Course.   •   “Schedule of
Performance” means and refers to the time schedule for the performance of key
steps for the assembly of the Project Site by the Owner and the Agency and the
construction and the redevelopment of the Project by the Owner. The Schedule of
Performance is included as Attachment No. 6, and is

8



--------------------------------------------------------------------------------



 



    deemed approved by the parties concurrently upon the approval of this
Agreement by the governing board of the Agency.   •   “Site Parcel” means and
refers to each of the parcels of land which comprise the Project Site as
described on the plot plan of the Site Project included as part of Attachment
No. 1A through and including Attachment No. 1E, which such parcels conform to
the Project Site boundaries depicted on the plot plan. As of the date of this
Agreement the Agency holds title only to the Master DDA Property subject to the
Master DDA and the rights and privileges of the Master Developer with respect to
the Master DDA Property. The Agency does not own or possess any equitable
interest in the SBIAA Property, the Third Party Parcels or the Parcel D-1. A
legal description of all of the Site Parcels which comprise the Project Site is
included as Attachment No. 1A through Attachment No. 1E.   •   “Site Parcel
Acquisition Agreement” means and refers to the general form of the real estate
purchase agreement by and between the Owner and each owner of a Third Party
Parcel. The general form of the Site Parcel Acquisition Agreement is included as
Attachment No. 7.   •   “Site Parcel Escrow” means and refers to any escrow
transaction by and between the Owner and third party for the acquisition of any
Site Parcel. The Agency shall not be a party to a Site Parcel Escrow; provided
however, that the Owner may assign its interest in any Site Parcel Escrow to the
Agency, whereupon the close of such Site Parcel Escrow as assigned to the Agency
shall occur concurrently with the close of the Site Transfer Escrow.   •   “Site
Transfer Escrow” means and refers to the escrow transaction account established
by the Owner and the Agency for the transfer by the Agency of: (i) Site Parcels
which are then owned by the Agency exclusion of the Master DDA Property,
(ii) Site Parcels which the Owner has referred to the Agency for acquisition
either as Condemnation Parcels or otherwise, (iii) Site Parcels which the Agency
may hereafter acquire from the Air Force or third party public agencies, as
applicable, and (iv) Condemnation Parcels (Possessory Interest). Site Parcels
acquired by the Owner from the Master Developer, specifically the Master DDA
Property, the Third Party Parcels and the SBIAA Property, will not be subject to
the provisions for the Site Transfer Escrow, unless the Owner has assigned its
interest to acquire such a Site Parcel under a fully executed Site Parcel
Acquisition Agreement to the Agency, in which case, the Agency shall transfer
such a Site Parcel to the Owner concurrently upon the close of the Site Transfer
Escrow.   •   “Site Transfer Escrow Closing” means and refers to the time when
the conditions for the transfer of title and/or possession of any portion of the
Project Site, if applicable, from the Agency to the Owner have been satisfied by
the parties and the applicable form of the Agency Quit Claim Deed and other
necessary documents are recorded.

9



--------------------------------------------------------------------------------



 



•   “State DTSC” means the Department of Toxic Substances Control of the State
of California which has jurisdiction over certain environmental conditions and
on the former NAFB due to its previous designation as a NPL site.   •   “Third
Party Parcels” means and refers to those several parcels of land within the
Project Site which are owned by parties not under the control of the Agency and
include (i) the Smart Start Child Development Center Parcel, (ii) the Norton
Community Credit Union Parcel, (iii) the LOC Investments Parcel, and (iv) the
Coast Paper Box Company Parcel.   •   “Title Company” means and refers to
Stewart Title Insurance Company or such successor title insurance company as may
be mutually designated by the Owner and the Agency.   •   “Vehicle Trip Credits”
means and refers to those vehicle capacity credits as intended to be estimated
pursuant to the IVDA Specific Plan and the Traffic Impact Analysis conducted and
included as a part of the Environmental Impact Report that accompanied the City
approval of the IVDA Specific Plan. The City has subsequently adopted a
Resolution which approved a certain Implementation Plan which established
additional guidelines and criteria for the use of all Vehicle Trip Credits
within the IVDA Specific Plan Area.

     SECTION 1.5. Parties to the Agreement.

     (a) The parties to this Agreement are the Owner and the Agency. Neither the
City, the SBIAA, nor any other governmental member of the Agency nor the Master
Developer are parties to this Agreement nor are such entities responsible in any
manner for the representations contained herein or for any performance or
financial obligations set forth in this Agreement.

     (b) The Owner is as identified above. The principal corporate office of the
Owner for purposes of this Agreement is currently located at 21700 Barton Road,
Colton, California 92324. The Owner has provided the Agency with satisfactory
evidence of the legal formation and existence of the Owner and the good standing
of the Owner to transact business within the State, to hold title to the Project
Site and to develop the Project.

     (c) The Agency is a joint powers authority established under the laws of
the State of California and exercises certain governmental functions and powers
under the provisions of Health and Safety Code Section 33492.40, et seq.,
including those powers and functions of a redevelopment agency pursuant to the
Community Redevelopment Law of the State of California, Health and Safety Code
Section 33000, et seq., and other special provisions of the CRL that pertain to
the Agency.

     SECTION 1.6. [RESERVED — NO TEXT]

10



--------------------------------------------------------------------------------



 



     SECTION 1.7. Change in Ownership Management and Control of the
Owner—Assignment and Transfer.

     (a) Transfer as used in this Section 1.7, the term “Transfer” means:



(1)   Any total or partial sale, assignment or conveyance, or any trust or
power, or any transfer in any other mode or form by the Owner of more than 49%
interest (or series of such sales, assignments and the like which in the
aggregate exceed a disposition of more than a 49% interest) with respect to its
interest in this Agreement, the Project Site or any part thereof or any interest
therein or of the improvements constructed thereon, or any contract or agreement
to do any of the same; or   (2)   Any total or partial sale, assignment,
conveyance, or transfer in any other mode or form, of or with respect to any
ownership interest in Owner (or series of such sales, assignments and the like
which in the aggregate exceeded a disposition of more than a 49% interest); or  
(3)   Any merger, consolidation, sale or lease of all or substantially all of
the assets of the Owner in the Agreement, the Project Site or any part thereof
or any interest therein or the improvements construction thereon (or series of
such sales, assignments and the like which in the aggregate exceeded a
disposition of more than a 49% interest) for the construction of a portion of
the Project; or   (4)   The leasing of part or all of the Project Site or any
part thereof or any interest therein except for the lease of a portion of the
Project Site for retail or other commercial uses in the corporate headquarters
building.

     (b) This Agreement is entered into solely for the purpose of the
redevelopment of the Project Site and the improvement of the Project. The Owner
recognizes that the qualifications and identity of Owner are of particular
concern to the Agency, in view of:



(1)   The importance of the redevelopment of the Project Site to the general
welfare of the community; and   (2)   The fact that a Transfer by the Owner of
the Project Site is for all practical purposes a transfer or disposition of the
responsibilities of the Owner, with respect to the Project Site.

     The Owner further recognizes and acknowledges that it is because of the
qualifications and identity of the Owner that the Agency is entering into this
Agreement with the Owner, and, as a consequence, Transfers are permitted only as
provided in this Agreement.

     (c) The limitations on a Transfer as set forth in this Section 1.7 by the
Owner shall apply until such time as the Project has been completed as forth in
Section 3.7 and a Certificate of Completion is approved by the Agency for the
Project. Except as expressly permitted in this

11



--------------------------------------------------------------------------------



 



Agreement, the Owner represents and agrees that it has not made or will create
or suffer to be made or created, any Transfer, either voluntarily or by
operation of law without the prior written approval of the Agency until such
time as a Certificate of Completion has been recorded. After the date of
recordation of a Certificate of Completion, certain other provisions of this
Agreement shall nonetheless be applicable to subsequent conveyances of interest
in the Project Site, or portions thereof, as provided in Article IV of this
Agreement. Any Transfer made in contravention of this Section 1.7 shall be
deemed to be a default under this Agreement whether or not the Owner knew of or
participated in such Transfer, and shall be voidable at the election of the
Agency.

     (d) The following types of a Transfer shall be permitted and approved by
the Agency and are referred to herein as a “Permitted Transfer”:



(1)   Any Transfer by the Owner following the Site Transfer Escrow Closing
creating a “Security Financing Interest” in the Project which conform to the
provisions of Section 3.2 and 3.3;   (2)   Any Transfer directly resulting from
the foreclosure of a Security Financing Interest created by the Owner in the
Project or the granting of a deed in lieu of foreclosure of a Security Financing
Interest;   (3)   A Transfer under (1) or (2) above, involving the Project Site;
  (4)   Any Transfer of stock or equity of the Owner which does not change
management or operational control of the Project;   (5)   Any Transfer of any
interest in Owner to any affiliate of or other entity related to the Owner.

     (e) No Permitted Transfer of this Agreement or any interest in the Project
Site or the Project Site, or the Project by the Owner (other than a Permitted
Transfer created pursuant to a Security Financing Interest under Section 3.3)
shall be effective unless, at the time of the Permitted Transfer, the person or
entity to which such Transfer is made, shall expressly assume the obligations of
Owner under this Agreement and such person or entity also agrees to be subject
to the conditions and restrictions to which Owner is subject under this
Agreement. Such an assumption of obligation shall be evidenced by a written
instrument delivered to the Agency in a recordable form which is satisfactory to
the Agency.

     (f) Provided the particular transaction satisfies the applicable provisions
of Section 1.7(d), the Owner is not required to give the Agency advance notice
of such a Permitted Transfer. The Agency may, in its reasonable discretion,
approve in writing any other Transfer as requested by the Owner provided such
proposed transferee can demonstrate successful and satisfactory experience in
the ownership, operation, and management of regional shopping center facility
comparable in size and quality to the Project. Any such transferee for itself
and its successors and assigns, and for the benefit of the Agency shall
expressly assume all of the obligations of the Owner to the Agency under this
Agreement. There shall be submitted to the

12



--------------------------------------------------------------------------------



 



Agency for review all instruments and other legal documents proposed to effect
any such other Transfer; and the approval or disapproval of the Agency shall be
provided to the Owner in writing within thirty (30) days of receipt by the
Agency of Owner’s request, and the Agency approval of a transfer and shall not
be unreasonably withheld or delayed.

     (g) Following the completion of the Project and the issuance of a
Certificate of Completion, the Owner shall be released by the Agency from any
liability under this Agreement which may arise from a default of a successor in
interest occurring after the date of such a Transfer; provided, however that the
covenants of the Owner as set forth in Article IV of this Agreement shall run
with the land for the term as provided in the Agency Quit Claim Deed.

     SECTION 1.8. [RESERVED]

     SECTION 1.9. [RESERVED] SECTION 1.10. List of Attachments to Agreement.
Each of the following items or documents are hereby deemed to be approved by the
parties as of the date of approval of this Agreement by the governing board of
the Agency and each such item or document is incorporated into the text of this
Agreement by this reference:

     
Attachment No. 1A
  Plat Map of the Project Site  
Attachment No. 1B
  Legal Description and Plat Map for the Master DDA Property  
Attachment No. 1C
  Tentative Legal Description and Plat Map of the SBIAA Property  
Attachment No. 1D
  Tentative Legal Descriptions and Plat Maps of the Third Party Parcels  
Attachment No. 1E
  Legal Description and Plat Map of the Parcel D-1  
Attachment No. 2
  Owner Improvement Plan Concept  
Attachment No. 3
  Site Parcel Identification List  
Attachment No. 4
  Description of the Project  
Attachment No. 5
  Required Tenant Relocations  
Attachment No. 6
  Schedule of Performance  
Attachment No. 7
  Site Parcel Acquisition Agreement (general form for use by Owner)  
Attachment No. 8
  Reimbursement Agreement and Promissory Note  
Attachment No. 9
  Form of Agency Quit Claim Deed

13



--------------------------------------------------------------------------------



 



     
Attachment No. 10
  [RESERVED]  
Attachment No. 11
  Certificate of Completion  
Attachment No. 12
  [RESERVED]

ARTICLE II

     SECTION 2.1. Acquisition of the Project Site by the Owner for
Redevelopment. The Project Site is comprised of all or part of approximately ten
(10) separate legal parcels of land and approximately 161 acres in area. Each
such separate legal parcel of land is referred to as a “Site Parcel” regardless
of whether the acquisition of such parcel is intended to occur by the Agency or
the Owner, as applicable. As of the date of approval of this Agreement by the
governing board of the Agency, the Agency has ownership only of the Master DDA
Property subject to the restrictions and limitations contained in the Master
DDA. A major portion of the Site Parcels have been improved for former military
office and distribution purposes and are presently occupied by owners or
industrial, warehousing or office tenants.

     It is the intent of the Owner and the Agency that the Owner shall use best
efforts to acquire each of the Site Parcels comprising the Third Party Parcels
directly from the current owners thereof by negotiated purchase, subject to the
terms and conditions of this Agreement. Nothing contained in this Agreement
shall require the Agency to pay any amount for the acquisition of any Third
Party Parcel from its owner. The obligation of the Owner to construct and
complete the Project shall not arise until such time as the Site Transfer Escrow
is in a condition to close in accordance with the terms of this Agreement. If
the necessary Site Parcels for the Project cannot be assembled, and the Site
Transfer Escrow placed in a condition to close on or before January 1, 2005,
subject to such extensions of time as may be approved by the Owner and the
Agency as set forth in Section 2.3(f), this Agreement shall be subject to
termination by either party as provided in Section 5.10.

     Separate and apart from any obligation of the Agency pursuant to this
Agreement, the Owner shall negotiate with and enter into the Ground Lease and
Option to Purchase Agreement with SBIAA for the SBIAA Property upon such terms
and conditions as the Owner and SBIAA may agree. The Owner recognizes that as of
the date of this Agreement, SBIAA has not obtained the written approval from the
FAA to allow for either a long-term lease of the SBIAA Property to the Owner for
the construction of the Project or for the sale of such property to the Owner
nor is either the Agency or SBIAA aware of the precise price, terms and
conditions that may be imposed upon such transfer by the FAA. As of the date of
this Agreement no formal application has been submitted to the FAA by either the
Agency or SBIAA requesting such transfer authorization for the SBIAA Property by
either lease or sale to the Owner although preliminary discussions with the FAA
have be initiated.

14



--------------------------------------------------------------------------------



 



     SECTION 2.1.1. Payment of Tenant Relocation Expenses and Certain Tenant
Occupancies.

     (a) Unless otherwise undertaken directly by the Owner as part of the
obligation of the Owner under a Site Parcel Acquisition Agreement, subject to
the provisions of Section 2.1.1(e), the Agency shall cause to be relocated all
tenants in lawful possession of any Site Parcel as set forth in Attachment No. 5
(Required Tenant Relocations). The Agency, or the Owner, as applicable, shall
enter into negotiations with all such tenants for the early termination any
lease that has a stated term which extends for more than four (4) months after
the date of this Agreement in accordance with the time schedule for the tenant
relocation program set forth in Attachment No. 5; provided however, that no
tenant shall be issued a notice of displacement by the Agency under such tenant
relocation program except on the Master DDA Property until the conditions of
Section 2.8 have been satisfied. Once the Agency begins the tenant relocation
program, the Agency shall diligently prosecute such relocation program to
completion. As part of the tenant relocation program to be undertaken by the
Agency, the Agency shall obtain the surrender of possession of all tenant
occupancies on the Master DDA Property at the earliest feasible time.

     (b) The Owner shall be financially responsible for all relocation costs and
claims payable by the Agency in connection with the Project. The Agency shall
invoice the Owner on a monthly basis for all costs and expenses incurred by the
Agency for such tenant relocation related expenses, including, but not limited
to the third party costs of the Agency related to relocation consultants, real
property and business goodwill appraisers, relocation appraisal consultants,
legal and court costs, expert witness testimony, real estate consultants, and
all other similar expenses. The Agency shall not invoice for any time expended
by Agency employees but only for third party independent contractors. All such
invoices shall be payable by the Owner to the Agency within ten (10) days after
receipt thereof by the Owner.

     (c) The Owner recognizes that the presence of Northrop-Grumman in the
northern portion of the 500 Series Buildings on Parcel “I-2” which is situated
within the Master DDA Property, may present a delay in obtaining possession of
the approximately 140,000 square feet of building space for assembly in the
Project Site even after the Owner has acquired title to the Master DDA Property.
The Owner will acquire the Master DDA Property subject to the applicable lease
agreement which permits Northrop-Grumman to remain as a tenant in the 500
Series Buildings through February 28, 2006, unless the Agency at its sole
discretion and election, relocates said tenant earlier or unless the Owner
negotiates with Northrop-Grumman for a satisfactory relocation and early
termination of the applicable lease agreement. All such relocation expenses
incurred, whether by the Agency or the Owner in connection with
Northrop-Grumman, shall be the sole financial obligation of the Owner. Any such
relocation expenses incurred by the Agency shall be payable to the Agency under
Section 2.1.1.

     (d) The Owner further recognizes that in the event the Owner elects to
proceed with any aspect of the Project that requires any of the SBIAA Property
east of Del Rosa Avenue and south of Harry Sheppard Boulevard, the Owner shall
be responsible for all relocation costs of the tenant or subtenant or subtenants
then occupying Building 701 pursuant to that certain Lease Agreement by and
between SBIAA and Kelly Space Technologies dated as of October 15, 2003

15



--------------------------------------------------------------------------------



 



(the “KST Lease Agreement”). The Owner shall comply with all financial
performance conditions required for the relocation of such tenant and subtenants
and the construction of a new facility or the renovation of an existing facility
as may be required by SBIAA to comply with the conditions of the KST Lease
Agreement for the relocation of the office space providing the functions that
are anticipated pursuant to the KST Lease Agreement for Building 701. Owner
shall pay IVDA, for the benefit of SBIAA, an amount not to exceed of $750,000 to
cause IVDA to relocate the tenants and/or subtenants to another adjacent
building and to pay for further physical improvements to any such adjacent
building.

     (e) The Owner is responsible for compliance with all applicable relocation
law in connection with its displacement of any person, occupant and interest
from each Third Party Parcel, whether such person is displaced from a Third
Party Parcel at the close of a Site Parcel Escrow under a Site Acquisition
Parcel Agreement, or at the close of the Site Transfer Escrow. No person or
business shall be displaced from any Site Parcel except upon ninety (90) days
prior written notice (a “notice of displacement” as defined below) from the
Owner or the Agency, as applicable. The Owner agrees to indemnify, defend and
hold the Agency harmless, pursuant to Section 6.8, from any claim for relocation
assistance arising under Government Code Section 7260, et seq., that may be
asserted against the Agency by any person, business or entity claiming to be
displaced from the Project Site as a result of the Owner’s acquisition of the
Project Site or any portion thereof, or from the planning, approval or operation
of the Project or from the execution of this Agreement.

     Each person or business who is proposed to be displaced from the a Third
Party Parcel as a result of the Owner’s acquisition of such Third Party Parcel,
shall be given a notice of displacement at least ninety (90) days prior to the
date when such person shall have his/her possessory interest in such Third Party
Parcel, or portion thereof terminated by either action of the Owner, or by
subsequent action of the Agency. The form of each such notice of displacement
shall be prepared by the Owner and submitted to the Agency for its review and
approval prior to the date on which the notice of displacement may be
transmitted to the person or business to be displaced. Each notice of
displacement shall contain the appropriate information required by applicable
law and such other information as the Agency may direct. The Agency shall
approve, disapprove or conditionally approve each such notice of displacement
submitted to it for approval within ten (10) days following its receipt from the
Owner, and such approval by the Agency shall not be unreasonably conditioned,
withheld or denied.

     (f) Each person or business who may receive a notice of displacement or who
may otherwise claim to be displaced from the Project Site as a result of the
Owner’s acquisition of the Project Site or any portion, the planning, approval,
construction or operation of the Project or the execution of this Agreement, may
submit its claim for relocation assistance for review by the Executive Director
of the Agency or his/her designee, in accordance with the provisions of Title 25
California Code of Regulations, Division 1, Subchapter 1, Article 5, commencing
with Section 6152. The determination by the Executive Director of the Agency
with respect to such a claim shall be final and conclusive, subject to the
timely submission of an appeal of such a determination to the governing board of
the Agency in accordance with Title 25 California Code of Regulations Division
1, Subchapter 1, Article 5.

16



--------------------------------------------------------------------------------



 



     SECTION 2.2. Acquisition of Third Party Parcels By Owner.

     (a) The Owner hereby agrees to exercise commercially reasonable efforts to
assemble the Third Party Parcels and the other Site Parcels as necessary or
appropriate for the Project, and acquire title to the Project Site, on such
terms as the owners of the Third Party Parcels and the Owner may mutually agree
subject to the terms and conditions of this Agreement. The Owner shall include
in each Site Acquisition Agreement appropriate releases as to the Agency and the
waiver by each Owner of any claims against the Agency for any relocation costs,
loss of goodwill or other claim of compensation that each such tenant may have
against the Agency in connection with the Project.

     (b) In the event that the Owner may determine that it is necessary or
appropriate to refer the acquisition of one or more Third Party Parcels (or any
possessory interest therein) to the Agency for consideration as provided in
Section 2.3(d), the Owner shall prepay a portion of the Condemnation Parcel
Acquisition Cost with respect to such Third Party Parcel to the Agency as
provided in Section 2.2(d). Upon submittal of such written request of the Owner
to the Agency which identifies the particular Site Parcel referred to the Agency
for acquisition as a “Condemnation Parcel” or “Condemnation Parcel (Possessory
Interest)”, the Owner shall pay to the Agency the just compensation amount which
corresponds to such property or possessory interest therein; provided however,
that the Owner shall have first determined in its sole discretion that such
payment for a Condemnation Parcel is required for the assembly of the Project
Site. In the event that any such payment is made by the Owner to the Agency
under this subsection, and thereafter the Agency may fail to initiate eminent
domain proceedings for the acquisition of such Condemnation Parcel, or later,
the Agency may fail to obtain an order for prejudgment possession for any one or
more of such Condemnation Parcels under applicable law, then the Agency shall
immediately return to the Owner the sums paid by the Owner to the Agency
pursuant to this Section 2.2(d) plus such interest as may have accrued on the
purchase price as deposited with the Agency or a court, as applicable, upon the
written request of the Owner. The Agency shall not commence the acquisition
procedures for any such Condemnation Parcel until the Owner has provided the
Agency with the portion of the purchase price which corresponds to such
Condemnation Parcel.

     (c) Promptly following the referral by the Owner of a Third Party Parcel to
the Agency, the Agency shall initiate the preparation of an appraisal of such
interest in property in accordance with Government Code Section 7260 et seq. The
Agency shall retain the services of such appraisers and related consultants to
prepare such an appraisal as the Agency may in its sole discretion select.

     (d) The Owner shall remit to the Agency within thirty (30) days following
receipt of an invoice the estimated amount of the just compensation, as may be
payable by the Agency for each Site Parcel referred to it as a Condemnation
Parcel. The estimated amount as invoiced shall be based upon the Agency’s
approved appraisal report for the particular Condemnation Parcel. In addition to
the indicated amount of just compensation based upon such appraisal report, the
Owner shall also be responsible for paying for all the Condemnation Parcel
Acquisition Costs for each such Condemnation Parcel, as actually incurred by the
Agency. The Agency shall transmit invoices to the Owner for the payment of such
additional sums from time-to-time and the Owner

17



--------------------------------------------------------------------------------



 



shall pay such amounts within thirty (30) days of receipt of such invoice from
the Agency. The Agency shall instruct the Escrow Agent to credit the Owner for
all Condemnation Parcel Acquisition Costs paid by the Owner to the Agency
outside of the Site Transfer Escrow.

     SECTION 2.3. Site Parcel Assembly Consultations and Site Parcel Assembly
Program.

     (a) Commencing upon the approval of this Agreement by the governing board
of the Agency and the execution of this Agreement by the authorized officers of
the parties, and thereafter during the Site Parcel Assembly Program through the
close of the final escrow for the Project Site, the Owner and Agency staff shall
conduct regular meetings at the Agency offices to review the status of each of
the following matters of mutual interest as applicable:



(i)   all pending offers of the Owner to purchase Third Party Parcels and other
Site Parcels from the owners thereof and the status of all relocation activities
by the Agency or the Owner of the tenants remaining in possession on the Master
DDA Property;   (ii)   the Owner Investigations;   (iii)   the preparation by
the Owner of the Development Project Application and the submission of such
application to the City, and consultations with the City as the lead agency
under CEQA for the Project, and following the submission to the City by the
Owner of the completed Development Project Application, the initiation of the
public street closure and vacation proceedings by the City as necessary or
appropriate to accommodate the Development Project Application, and the
submission of an application to the City for the issuance of one or more
Certificates of Subdivision Compliance at the time of close of the Site Transfer
Escrow;   (iv)   consideration and approval by the City of the matters included
in (iii), above such as any General Plan Amendment of the City, modifications to
the Circulation Element of the General Plan of the City and the amendments to
the IVDA Specific Plan as applicable to the Project Site;   (v)   review by the
Owner and the Agency of the conditions of approval by the City of matters
covered in (iii) and (iv), above;   (vi)   administration of the Site Parcel
Escrows and the Site Transfer Escrow;   (vii)   administration of the
acquisition of the Condemnation Parcels as referred by the Owner to the Agency,
if any;   (viii)   administration of the tenant relocation program following the
issuance of notices of displacement to such tenants; and

18



--------------------------------------------------------------------------------



 



(ix)   review and confirmation of the dates and times set forth in the Schedule
of Performance for the performance of certain obligations and satisfaction of
various conditions precedent with respect to the redevelopment of the Project
Site, and within ninety (90) days following the approval of this Agreement,
review the Schedule of Performance for conformity with this Agreement and such
adjustment as may then be indicated to the dates set forth in the Schedule of
Performance in light of the status of items (ii) through and including (viii),
above; provided however, that any adjustment of more than sixty (60) days to a
particular date as set forth in the Schedule of Performance shall require the
concurrence of the governing board of the Agency, in its reasonable discretion
as provided in Section 2.3(f).

     (b) The Agency shall issue appropriate notices of termination of leases and
issue appropriate notices of eligibility to claim relocation assistance and
commence the relocation of tenants on the Agency owned Site Parcels (except as
set forth in Section 2.1.1(c)) following the approval of this Agreement by the
governing board of the Agency and its execution by the parties upon the
confirmation by the Executive Director that each of the following conditions has
been satisfied:



(i)   the Owner has delivered its written request that the Agency proceed with
the Site Parcel Assembly Program;   (ii)   the Executive Director has accepted
the evidence provided by the Owner that the Owner has the funds necessary to pay
the relocation costs to be incurred by the Agency;   (iii)   the Executive
Director has confirmed that the funds then estimated by the Executive Director
to be required and necessary to pay for Agency acquisition costs under items
Section 2.4(a)(i),(ii) and (iv) inclusive, are available to the Agency;   (iv)  
the Owner has provided the Agency with the evidence of insurance as set forth in
Section 2.20;   (v)   the governing board of the Agency has approved a
relocation cost estimate and, if applicable, suitable appraisal reports
pertaining to the possessory interest of the tenants the Site Parcel;   (vi)  
the City has accepted as complete the Development Project Application for the
Project;   (vii)   the City has certified and approved the appropriate CEQA
review for the Project;   (viii)   the IVDA Specific Plan has been amended or
other waivers have been obtained from the City to allow for the commencement of
construction for the Project; and

19



--------------------------------------------------------------------------------



 



(ix)   the City has taken appropriate action to initiate the public street
vacation proceedings as necessary or appropriate and General Plan amendments and
IVDA Specific Plan amendments to accommodate the redevelopment of the Site in
substantial accordance with the Development Improvement Plan Concept through the
elimination of the Mill Street Extension easterly to the proposed connection
with Del Rosa Avenue south of Harry Sheppard Boulevard

     In the event that the Executive Director may fail to confirm that each of
the foregoing items has been accomplished by no later than January 1, 2005,
either party may terminate this Agreement as provided in Section 5.10, unless at
least ten (10) days prior to such date, the parties agree, as provided by
Section 2.3(f), to a specific extension of the date by which the Executive
Director may confirm the satisfaction of one or more specific conditions as set
forth above.

     (c) Within thirty (30) days following the Executive Director’s confirmation
of satisfaction of the matters described in Section 2.3(b), the Agency shall
issue appropriate notices of termination of leases and notices of eligibility to
tenants on the Agency-owned Site Parcels as necessary or appropriate for the
Project. Each such written notice of eligibility to claim relocation assistance
shall be based upon a relocation cost estimated prepared by the Agency for the
subject Site Parcel which has been approved by the Agency. The Agency reserves
the discretion to engage in discussions and negotiations with the tenant of each
Agency-owned Site Parcel regarding the terms and conditions of each notice of
displacement and offer of relocation assistance of the Agency, and the Agency
further reserves the discretion to modify or withdraw any pending offer of the
Agency to provide relocation assistance or other compensation for an early
termination of a lease at any time prior to acceptance by the tenant of each
Agency-owned Site Parcel. As part of the termination of each possessory interest
of any tenant on an Agency-owned Site Parcel, the Agency shall promptly open a
relocation program file affecting such tenant occupancy and tenant relocation.
In the event that under a particular lease, a tenant’s occupancy is not subject
to a month-to-month term the Agency shall offer such tenant a sum in
compensation of an early termination of such lease. In the event that an Agency
offer or early termination of a lease is either rejected or no response is
forthcoming from the tenant in possession of an Agency-owned Site Parcel within
thirty (30) days following the date of transmittal of the Agency offer, or in
the event the Executive Director determines that further discussion, negotiation
or modification of a pending Agency offer is unlikely to be accepted by the
tenant in possession of an Agency-owned Site Parcel, then in such event the
Executive Director may refer the acquisition of such a possessory interest of
such tenant to the governing board of the Agency for its disposition as a
Condemnation Parcel (Tenant Possessory Interest) under Section 2.3(d).

     (d) The Agency may consider the initiation of proceedings to acquire a
Condemnation Parcel (and any Condemnation Parcel (Possessory Interest)) in
accordance with the terms and provisions of this Agreement and all applicable
law, including the provisions of the Redevelopment Plan and the CRL. The Owner
and the Agency each acknowledge and agree that the Agency reserves the sole and
absolute discretion to approve the terms of any condemnation proceeding and that
the Agency shall for itself reserve the discretion to consider whether evidence
supports the basis of each of the findings set forth at Code of Civil Procedures
Sections 1240.030 and 1245.230 with respect to its consideration of the referral
of any Condemnation

20



--------------------------------------------------------------------------------



 



Parcel (or Condemnation Parcel (Tenant Possessory Interest)) for acquisition by
exercise of the power of eminent domain. The Agency shall consider the
acquisition of each Condemnation Parcel (or Condemnation Parcel (Tenant
Possessory Interest), as applicable) an exercise of the eminent domain powers of
the Agency, if necessary, after the Executive Director has determined that an
Agency offer has been rejected or that further discussion, negotiation or
modification of a pending Agency offer is unlikely to be accepted by the owner
of a particular Site Parcel or the tenant in possession of a Site Parcel, as
applicable. Upon its acquisition of each Condemnation Parcel or Condemnation
Parcel (Tenant Possessory Interest), as applicable, (by judgment of condemnation
or otherwise), the Agency shall transfer all of its right, title and interest in
such Condemnation Parcel (or terminate the possessory interest of the tenant in
the case of a Condemnation Parcel (Tenant Possessory Interest)) to the Owner
under the Site Transfer Escrow for redevelopment purposes in accordance with
this Agreement. The Owner shall be responsible for the payment and reimbursement
of all of the following costs (e.g., Condemnation Parcel Acquisition Costs)
incurred by the Agency in connection with the consideration and acquisition by
the Agency of any Condemnation Parcel and/or Condemnation Parcel (Tenant
Possessory Interest):



(i)   all amounts of just compensation payable to the owner of the Condemnation
Parcel or to the tenant in possession in the case of a Condemnation Parcel
(Tenant Possessory Interest);   (ii)   expert witnesses and real property
appraisal fees of the Agency;   (iii)   escrow agent costs, title insurance and
civil engineering expenses of the Agency;   (iv)   trial costs and expenses,
including attorney fees of the Agency;   (v)   interest and other sums payable
by the Agency to the owner of each Condemnation Parcel or to the tenant in
possession in the case of a Condemnation Parcel (Tenant Possessory Interest) as
a court may direct;   (vi)   relocation benefits and expenses of persons in
lawful possession of such property as provided by applicable law;   (vii)   all
costs and expenses allocated by a court or payable by the Agency in the event of
an abandonment or dismissal of any condemnation proceeding, relating to an
Condemnation Parcel or to a Condemnation Parcel (Tenant Possessory Interest).

     (e) [RESERVED—NO TEXT]

     (f) The Schedule of Performance sets forth various dates and times relating
to the Site Parcel assembly program and the accomplishment of the various tasks
assigned to the responsible party and the satisfaction of the conditions
precedent for the Close of the Site Transfer Escrow for the Project Site. The
parties agree and declare that time is of the essence in the performance of such
tasks and the satisfaction of conditions precedent in view of the large
investment of resources which both parties recognize will be required for the
redevelopment of

21



--------------------------------------------------------------------------------



 



the Site and the undertaking of the Project. In the event that the date or time
for the performance of a task or the satisfaction of a condition relating to the
Site Parcel assembly program and/or the close of the Site Transfer Escrow as set
forth either in the text of this Agreement or in the Schedule of Performance may
not be achieved, then prior to such date or time set forth in the Schedule of
Performance the parties shall, as part of their consultations under
Section 2.3(a), consider whether a modification to the Schedule of Performance
may be indicated. Any decision to approve a modification to a time or date as
provided in either this Agreement or the Schedule of Performance shall be
subject to the sole discretion of each party. A modification of a time or date
for performance of a particular matter relating to the Site Parcel assembly
program and/or the close of the Site Transfer Escrow which does not result in a
change of more than sixty (60) days may be approved on behalf of the Agency by
the Executive Director in his or her reasonable discretion. A modification of a
time or date for performance (or a series of such modifications) relating to the
Site Parcel assembly program and/or the close of the Site Transfer Escrow which
results in a change of more than sixty (60) days shall be subject to the
approval of the governing board of the Agency in its reasonable discretion.

     SECTION 2.4. Evidence of Funds Sufficient to Initiate Assembly of the
Project Site.

     (a) A preliminary Site Assembly Budget is set forth in this Section 2.4(a)
and is an estimate of the various costs and expenses for the assembly of the
Project Site and the disposition of the Master DDA Property to the Owner, which
the Owner and the Agency believe to be reasonable in light of the facts and
assumptions known to each of them as of the date of approval of this Agreement
by the governing board of the Agency. The anticipated amount of the funds
necessary for the assembly of the Project Site for the commencement of the
development of the Project are as follows:

             
(i)
  Site acquisition costs for Master DDA Property of 90.26 acres at $0.75 per
square foot   $ 2,948,794  
 
           
(ii)
  Site acquisition costs for the acquisitions of the SBIAA Property of 46.6
acres at $0.75 per square foot (estimated per square foot price)   $ 1,522,422  
 
           
(iii)
  Site acquisition costs for the acquisitions of the Third Party Parcels by the
Owner (estimated)   $ 11,000,000  
 
           
(iv)
  Agency relocation assistance payments to tenants and occupants of portions of
the Master DDA Property, including early lease termination payments (estimated)
  $ 6,000,000  

       

--------------------------------------------------------------------------------

   

  Total net estimated site acquisition
costs for the Project Site   $ 21,471,216  

22



--------------------------------------------------------------------------------



 



     (b) The obligation of the Agency to exercise its best efforts to complete
the assembly of those Site Parcels which the Owner cannot acquire through its
separate negotiations with the owners thereof, and to cause the Site Transfer
Escrow to be in a condition to close, is contingent upon and subject to
confirmation by the Agency that the funds necessary for the Agency to pay all
acquisition costs in connection with the close of the Site Transfer Escrow,
including all Condemnation Parcel Acquisition Costs and all tenant relocation
costs payable by the Agency, are available to the Agency from the Owner.

     (c) As of the date of this Agreement the Owner has provided the Agency with
satisfactory evidence that the Owner is financially qualified to undertake the
Project and to provide all funds through current cash available to the Owner and
loan commitments sufficient to acquire all of the Site Parcels.

     (d) As a condition precedent to the transmittal of any offer of the Agency
to purchase a Site Parcel, the Owner shall submit to the Agency evidence
reasonably satisfactory to the Executive Director that the Owner: (i) has
obtained sufficient equity capital for the payment of the purchase price,
including any prepayment of a portion (or such portions) of the applicable
purchase price as may be requested by the Agency under Section 2.2(d) with
respect to one or more Condemnation Parcels; (ii) either has obtained or can
obtain, as evidenced by a letter of intent or similar instrument, sufficient
equity capital and firm and binding commitments for construction financing for
the Project; and (iii) either has obtained or can obtain, as evidenced by a
letter of intent or similar instrument, sufficient equity capital and firm and
binding commitments for permanent financing; all as may be necessary for the
payment of the full amount of the applicable purchase price, to the Agency and
the construction of the Project in accordance with this Agreement. In lieu of
the foregoing, the Owner may submit evidence to the Agency that it has
sufficient funds of its own for the purposes set forth in this Section, which
evidence shall be acceptable to the Agency in its sole discretion.

     (e) Any and all Owner financing for the redevelopment of the Project shall
be obtained by the Owner from reputable, recognized and well-established
financial institutions or lending sources including, but not limited to, banks,
savings and loan institutions, insurance companies, real estate investment
trusts, pension programs and the like. Whenever the source of financing for all
or part of the development is from other than the Owner, the Owner shall
promptly submit the following to the Agency:



(1)   Copies of all construction and/or Site Parcel purchase financing
commitments received by the Owner; and   (2)   Proof of acceptance of each such
loan commitment by the Owner and proof of payment of all up-front loan
commitment fees, if any.

     (f) The Executive Director shall approve or disapprove such documents
and/or financing commitments or sources within fifteen (15) business days of
receipt by the Agency of the documents and information required hereunder;
provided, however, that the failure of the Executive Director to disapprove any
of the foregoing matters in writing within said fifteen (15) business day period
shall be deemed to constitute approval thereof.

23



--------------------------------------------------------------------------------



 



     (g) In the event that by the latest date set forth in the Schedule of
Performance, the Owner may not have submitted to the Agency the evidence of each
of the financing commitments as set forth in this Section 2.4, then in such
event either party may terminate this Agreement as provided in Section 5.10.

     SECTION 2.5. Site Transfer Escrow.

     (a) The Agency and the Owner shall establish with the Escrow Agent the Site
Transfer Escrow. The Owner and the Agency shall exchange the appropriate
documents through the Site Transfer Escrow and the Owner shall pay the Agency
the indicated amount of the acquisition costs for such portion of the Project
Site as may be transferred to the Owner at the close of the Site Transfer
Escrow. Such title as the Agency may acquire in a Condemnation Parcel shall be
transferred to the Owner through the Site Transfer Escrow. The Owner and the
Agency shall execute such additional escrow instructions as consistent with the
assembly, transfer and conveyance of any portion of the Project Site to the
Owner. The Escrow Agent is hereby empowered to act under this Agreement, and
upon indicating its acceptance of this Section 2.5 in writing, shall carry out
its duties as Escrow Agent hereunder.

     The Agency and Owner each agree to deliver to the Escrow Agent all
documents necessary for the transfer of the indicated portions of the Site to
the Owner at the time of closing of the Site Transfer Escrow in conformity and,
within the times, as provided in this Agreement.

     The Owner also shall pay the Escrow Agent (separate and apart from and in
addition to the applicable acquisition cost for each Site Parcel and/or
Condemnation Parcel and/or Condemnation Parcel (Possessory Interest) as may be
transferred by the Agency to the Owner upon the close of the Site Transfer
Escrow): (i) one half (1/2) of cost of the applicable Site Transfer Escrow fees,
including the escrow fees, costs and expenses of the Escrow Agent, recording
fees, messenger fees and the like, promptly after the Escrow Agent has notified
the Owner of the amount of such escrow fees, charges and costs allocated to the
Owner; (ii) all of the escrow costs allocated to the Agency, if any, under
Section 2.7 at the close of each Site Parcel Escrow; and (iii) the Owner shall
also pay the documentary transfer taxes due upon the recordation of the Agency
Quit Claim Deed for the transfer of such portions of the Project Site as are
conveyed by the Agency to the Owner upon the close of the Site Transfer Escrow.

     (b) The Escrow Agent is authorized to:



(1)   serve concurrently as the escrow agent under each of the Site Parcel
Escrows;   (2)   pay and charge the Owner and the Agency for their respective
shares of the applicable Site Transfer Escrow fees, charges and costs payable
under the Agreement; and   (3)   record any instruments delivered through the
Site Transfer Escrow at the instruction of the parties.

24



--------------------------------------------------------------------------------



 



     (c) The Site Transfer Escrow shall close when the conditions set forth in
Section 2.8 have been satisfied; provided however that such Site Transfer Escrow
shall be in a condition to close and shall close by a date not later than
January 1, 2005, unless at least thirty (30) days before such date, the parties
agree to an extension of the date for the close of the Site Transfer Escrow as
provided in Section 2.3(f).

     (d) Notwithstanding any other provision of this Section 2.5 to the
contrary, if a Site Parcel has been referred by the Owner to the Agency for
acquisition as a Condemnation Parcel, the Owner shall deliver a portion of the
Condemnation Parcel Acquisition Cost for such Condemnation Parcel to the Agency
in immediately available funds outside of the Site Transfer Escrow within ten
(10) days following the written request of the Agency as provided in Section
2.2(d). The Agency shall use and apply such funds to cause the acquisition of
such Condemnation Parcel as provided in Section 2.2(d).

     (e) The Master DDA Property shall be transferred to the Owner in the manner
required pursuant to the Master DDA either upon the close of the Site Transfer
Escrow, subject to the consent and instructions of the Owner and the Master
Developer, or upon the close of a Site Parcel Escrow by and between the Owner
and the Master Developer. The purchase price to be paid by the Owner for all
portions of the Master DDA Property transferred to the Owner pursuant to this
Agreement shall be equal to $0.75 per square foot multiplied by the number of
Net Square Feet contained in the particular parcel of the Master DDA Property to
be transferred by the Agency to the Owner. The term “Net Square Feet” as used
herein shall mean the gross area of a parcel less only the portion thereof
situated in any public street right-of-way. Subject to the separate consent and
instructions of the Owner and the Master Developer, the Escrow Agent is hereby
authorized to establish a sub-escrow within the Site Transfer Escrow for the
transfer of the Master DDA Property by the Agency to the Owner upon the payment
to the Agency of the indicated amount of the purchase price for the Master DDA
Property and the satisfaction of the other terms and conditions of the Master
DDA Property transfer agreement by and between the Owner and the Master
Developer.

     (f) Within ten (10) days following Agency notification to the Owner that a
Site Parcel which is subject to the Site Transfer Escrow is available for
inspection, the Owner may request the Agency to schedule and conduct an on-site
inspection of such Site Parcel within thirty (30) days thereafter, at a time
which is reasonably convenient for the owners and occupants of each Site Parcel.
The Owner may accompany the Agency staff during an inspection, and the Owner or
its agents may take intrusive samples of the soils and any structure thereon to
conduct such tests as its may deem appropriate for the detection of any
hazardous waste or substance and the characteristics of the geotechnical
condition of the soils of each such Site Parcel. Within thirty (30) days
following the date on which the Owner accompanies the Agency staff on any such
inspection of such a Site Parcel, the Owner shall confirm in writing to the
Agency whether:



(i)   the Owner accepts the environmental and geotechnical condition of the
particular Site Parcel; or   (ii)   the Owner requires additional time to
conduct further testing or analysis; or

25



--------------------------------------------------------------------------------



 



(iii)   the Owner rejects the environmental or soil condition of the Site
Parcel.

     (g) All Site Parcels that abut either Tippecanoe Avenue or Harry Sheppard
Boulevard shall be conveyed to the Owner to the centerline of Tippecanoe Avenue
and Harry Sheppard Boulevard, as applicable, and for purposes of determining the
purchase price thereof, the acreage of such Site Parcels shall be calculated to
the centerline of the right-of-way on Tippecanoe Avenue and Harry Sheppard
Boulevard, as applicable. All such Site Parcels that contain any other street or
driveway, including, but not limited to Memorial Drive, Paul Villasenor
Boulevard, and Del Rosa Avenue south of Harry Sheppard Boulevard, shall have the
net acreage calculated to include all such internal streets and other driveways
for purposes of calculating the purchase price amount and acreage.

     (h) Promptly following the opening of the Site Transfer Escrow, the Agency
shall cause the Title Company to deliver to the Owner a preliminary title report
for the Site Parcels to be transferred to the Owner at the close of the Site
Transfer Escrow (together with legible copies of the recorded exceptions to
title noted in such report) for the Owner’s review and approval as provided in
Section 2.9. The Owner shall acquire lien-free merchantable title from the
Agency with respect to the Site Parcels to be transferred to the Owner at the
close of the Site Transfer Escrow, subject only to utility service easements and
other matters approved by the Owner (or approved by the Owner in consultation
with the Agency) and the Permitted, which shall be provided ninety (90) days
after close of escrow, Description of Permitted Title Exceptions (Site Transfer
Escrow)”. For the purposes hereof permitted Title Exceptions shall include the
environmental and other covenants imposed on the Project Site by the USAF, the
effect of the LLMD and the other matters noted in Attachment No. 10. The Owner
shall have twenty (20) days from its receipt of a preliminary title report for
such Site Parcels to be transferred to the Owner at the close of the Site
Transfer Escrow, to approve or reject the condition of title in such Site
Parcels. In the event that the Owner may not confirm its acceptance or rejection
of the condition of the title in such Site Parcels within such period of time,
the condition of title in such Site Parcels shall be deemed rejected by the
Owner.

     SECTION 2.6. Agency Relocation Assistance Program.

     (a) The relocation of each occupant of the Site shall be accomplished in
accordance with the provisions of Government Code Section 7260, et seq., the
relocation assistance plan for the Project Site as approved by the governing
board of the Agency and other applicable law. The Agency shall take all
necessary and appropriate steps to provide for the relocation of tenants of each
affected Site Parcel that comprise the Master DDA Property except to the extent
as provided in Section 2.6(e) in the case of a Third Party Parcel which may be
directly acquired by the Owner. In all cases, the Owner shall pay directly or
reimburse the Agency for all relocation costs and expenses legally required to
be paid by the Agency or the Owner to persons and businesses who are displaced
by the Project. The Agency shall have the sole discretion to select and retain
the services of consultants to assist the Agency with the evaluation, processing
and administration of each relocation assistance transaction.

     (b) Prior to the time of the close of Site Transfer Escrow and the
subescrow for the Master DDA Property, the occupant or occupants of the affected
Site Parcels shall be given an

26



--------------------------------------------------------------------------------



 



appropriate written notice of displacement by the Agency, or the Owner if the
Owner has undertaken the Project Site assembly responsibilities, which instructs
the occupant to vacate the premises and surrender possession thereof to the
Agency (or to the Owner, if applicable), within the following times: (i) ninety
(90) days following the date of such notice of displacement, or (ii) ninety
(90) days following the close of the Site Transfer Escrow; or (iii) such other
date designated by the Agency. Each notice of displacement shall advise the
occupant that the Agency shall pay relocation assistance benefits to each
qualifying occupant in accordance with applicable law.

     (c) In the event that the escrow for the Master DDA Property may close with
one or more occupants still in possession of any affected Site Parcel within the
Master DDA Property, then in such event, the Agency shall be responsible for
enforcing its notice of termination of lease and notice of displacement against
each such occupant, including without limitation, the payment of all costs
associated with either the Agency or the Owner obtaining a writ of possession
against such occupant in any case where such occupant may not comply with the
notice of displacement or otherwise be in breach of the occupants lawful right
of possession of such Site Parcel.

     (d) Notwithstanding anything in this Section 2.6 or this Agreement to the
contrary, no occupant of the Site shall be deemed to be a beneficiary of any
obligation of the Agency to pay relocation assistance benefits until such time
as the Agency has issued its written notice of displacement to such occupant.

     (e) With respect to any of Third Party Parcel acquired directly by the
Owner, the Owner shall pay all relocation amounts required under law and shall
obtain a waiver for the benefit of the Agency as to any subsequent claims that
may be filed by such property owners or occupants against the Agency. In the
event any owner or tenant of a Third Party Parcel files a relocation claim
against the Agency, regardless of the whether appropriate language was included
in the owner’s purchase agreement for such Third Party Parcel, the Owner shall
be liable for any and all reimbursement payments to the Agency for those valid
claims that are paid by the Agency and other costs of the Agency related thereto
including third party consultants, appraisers, real estate advisers and counsel
to the Agency.

     (f) The Owner acknowledges and agrees that no work of improvement of the
Project, other than on-site geotechnical testing and survey work, shall occur on
a Site Parcel (or a Condemnation Parcel, as applicable) until the occupants
thereof have surrendered possession of such Site Parcel under a notice of
displacement or otherwise.

     SECTION 2.7. Site Parcel Escrows.

     (a) The Escrow Agent shall serve as the escrow agent only for each Site
Parcel Escrow for those Site Parcels that will be transferred directly by the
third party owner thereof to the Owner. The Owner and the third party owner
shall be jointly responsible for paying for all of the customary and reasonable
costs, fees and charges of the Escrow Agent in connection with the performance
of its duties as escrow agent for each Site Parcel Escrow.

27



--------------------------------------------------------------------------------



 



     (b) Promptly following the opening of each Site Parcel Escrow the Escrow
Agent shall cause the Title Company to deliver to the Owner a preliminary title
report for the particular Site Parcel (together with legible copies of the
recorded exceptions to title noted in such report), for the Owner’s review and
approval as provided in Section 2.9. The Owner shall acquire lien-free
merchantable title from the owner of each such Site Parcel, subject only to
utility service easements and other matters approved by the Owner (or approved
by the Owner in consultation with the Agency, as applicable) and the possessory
interests of month-to-month tenants in lawful possession of such Site Parcel.
Any Site Parcel acquired through the federal government shall be in such
condition of title as is typically transferred by the federal government which
is customarily in the form of a quit claim deed. The Owner shall have twenty
(20) days from its receipt of a preliminary title report for a particular Site
Parcel (together with copies of each tenant rental agreement, if applicable) to
approve or reject the condition of title in such Site Parcel. In the event that
the Owner may not confirm its acceptance or rejection of the condition of title
in a particular Site Parcel within such period of time, the condition of title
in such Site Parcel shall be deemed rejected by the Owner.

     (c) In connection with the Site Parcel Escrows, the Escrow Agent is
authorized to:



(1)   serve concurrently as the escrow agent for the Owner and the Agency under
Section 2.5 for the Site Transfer Escrow with respect to such Site Parcel;   (2)
  follow the instructions of the Owner and such third party owner as set forth
in the applicable Site Parcel Purchase Agreement for such Site Parcel; and   (3)
  record any instruments delivered through a Site Parcel Escrow as instructed by
the Agency.

     (d) Unless otherwise instructed by the Agency, the Escrow Agent shall
coordinate and schedule the close of each Site Parcel Escrow to occur
concurrently when the conditions set forth in Section 2.8 have been satisfied;
provided however, that each Site Parcel Escrow as necessary or appropriate for
the initiation of the improvement of the Project by the Owner shall be in a
condition to close and shall close by a date not later than January 1, 2005, or
such later date as confirmed in writing to the Escrow Agent by the Agency.

     (e) The Owner shall cause to be conducted an engineering survey of the
precise size and location of each Site Parcel at the sole cost and expense of
the Owner.

     SECTION 2.8. Conditions For Close of Site Parcel Escrows.

     (a) The Owner shall have no obligation to the Agency to complete the
acquisition of any Third Party Parcel or to pay the purchase price for any other
Site Parcel and accept the transfer of any Site Parcel from the Agency, the
Master Developer and/or the SBIAA, as applicable, and cause the close of the
Site Transfer Escrow to occur until the following conditions have been
satisfied:

28



--------------------------------------------------------------------------------



 



(1)   the Owner has approved the environmental condition of each Site Parcel as
set forth in Section 2.10(b);   (2)   the Owner has approved the environmental
condition of each Condemnation Parcel or Condemnation Parcel (Possessory
Interest), as applicable, as set forth in Section 2.10(c);   (3)   the Owner has
approved the condition of title of each Site Parcel, including each Condemnation
Parcel except as to the effect on insurable title of the pending Condemnation
proceedings, as set forth in Section 2.9(e);   (4)   the Owner has confirmed
within 110 days following the date of the order for prejudgment possession for
each such particular Condemnation Parcel or Condemnation Parcel (Possessory
Interest), as applicable, that the Title Company has agreed to provide insurable
title in favor of the Owner for each such Condemnation Parcel or Condemnation
Parcel (Possessory Interest), as applicable, on terms reasonably acceptable to
the Owner as set forth in Section 2.9(e);   (5)   the Owner has obtained the
approval from the City of its Development Project Application for the Project on
terms and conditions reasonably acceptable to the Owner by not later than the
date indicated in the Schedule of Performance;   (6)   the Owner has obtained
the final CEQA determination and other related CEQA documentation from the City
after the filing of all required notices which, in the sole discretion of the
Owner, provides for the Project to be undertaken with such mitigation measures
that the Owner accepts as an exaction to be imposed against the Project;   (7)  
the Title Company shall be in a position to deliver its policy of title
insurance in favor of the Owner as provided in Section 2.9 at the close of the
Site Transfer Escrow and the Site Transfer Escrow is otherwise in a condition to
close;   (8)   each Site Parcel Escrow is in a condition to close and the third
party owner of each such Site Parcel subject to a Site Parcel Escrow is not in
material default thereunder;   (9)   the Agency has confirmed to the Owner the
satisfaction of its conditions under Section 2.8(b); and   (10)   the Agency is
not then in default under this Agreement.

     (b) The Agency shall not be obligated to transfer all or any portion of the
Project Site to the Owner and cause the close of the Site Transfer Escrow to
occur until the following conditions have been satisfied:

29



--------------------------------------------------------------------------------



 



(1)   the Site Parcel Escrow for the Master DDA Property (or the subescrow for
such transfer in the Site Transfer Escrow under Section 2.5(e))is in a condition
to close concurrently with the close of the Site Transfer Escrow;   (2)   the
Agency has provided for the transfer of each Condemnation Parcel or Condemnation
Parcel (Possessory Interest), as applicable, either in fee or subject to a entry
of a final judgment in condemnation;   (3)   the Owner has confirmed to the
Agency the satisfaction of its conditions under Section 2.8(a);   (4)   the
Owner has obtained the approval from the City of its Development Project
Application for the Project on terms and conditions reasonably acceptable to the
Owner by not later than the date indicated in the Schedule of Performance
subject to verification by the Executive Director that such approval is complete
in all respects to allow for the commencement of construction of the Project
upon transfer of title of the Master DDA Property to the Owner;   (5)   the
Agency has obtained written verification from the City that the Development
Project Permits will be issued by the City not later than thirty (30) days after
the close of escrow for the Master DDA Property;   (6)   the Agency has received
the Disposition Request (as defined in the Master DDA) from the Master Developer
stating that all conditions precedent to the Agency transfer of the Master DDA
Property to the Owner has occurred with respect to all agreements and
obligations by and between the Owner and the Master Developer, and that the
Agency may transfer title in the Master DDA Property to the Owner in accordance
with such Disposition Request;   (7)   the Owner has received final approvals
from the appropriate City department or City entity for one or more parcel maps
for the entirety of the Project Site in compliance with the Subdivision Map Act
of the State of California, and the City has issued a Certificate of Subdivision
Compliance with respect to said parcel map or parcel maps;   (8)   the Owner has
obtained the necessary CEQA approvals and documentation from the City with
respect to the approval of the Project by the City;   (9)   the Owner has
received the necessary written approvals from the Design Review Committee
established pursuant to the CC&Rs, as the same may be applicable to the Project
Site for the Project demonstrating compliance with the Design Guidelines;   (10)
  the Owner has delivered to the City all requested consents, waivers and
affirmative votes required for the inclusion of the entire Project Site within
the LLMD;

30



--------------------------------------------------------------------------------



 



(11)   the Owner has delivered the applicable purchase price for the Site
Parcels in immediate funds to the Escrow Agent in the case of each of the Site
Parcel Escrows and to the Escrow Agent in the case of the Site Parcels and/or
Condemnation Parcels to be transferred to the Owner at the close of the Site
Transfer Escrow;   (12)   the Owner is not then in default under this Agreement;
and   (13)   the governing board of the Agency shall have ratified and confirmed
the written finding of the Executive Director, that each of the conditions
identified above in Section 2.8(b)(1) through (b)(12), inclusive have been
satisfied by the Owner. The Executive Director shall prepare such a written
finding and submit a written request to the governing board of the Agency to
ratify and confirm such a finding within fifteen (15) days following the receipt
by the Executive Director of a written certification by the Owner that the Owner
reasonably believes that each of the conditions identified in Section 2.8(b)(1)
through (b)(12), inclusive, have been satisfied, or shall be satisfied upon the
date of such ratification and confirmation by the governing board of the Agency.

     SECTION 2.9. Obligation of the Agency to Provide Title Insurance at Time of
Close of Site Transfer Escrow.

     (a) As of the date of this Agreement, the Agency does not own fee title or
have any other equitable interest to any portion of the Project Site except for
the Master DDA Property which is encumbered by the Master DDA with the Master
Developer. The parties intend that the Agency shall exercise its best effort to
cause the condition of title in the Master DDA Property and such other portions
of the Project Site to be transferred to the Owner upon the close of the Site
Transfer Escrow to be in a marketable condition for the purposes of the
redevelopment of the Project by the Owner subject to the conditions required by
the USAF to be contained in the Agency Quit Claim Deed and the other conditions
required under applicable federal and State law.

     (b) In addition to the preliminary title report information as shall be
delivered to the Owner under Section 2.5(h) and Section 2.7(b), within sixty
(60) days following the approval of this Agreement by the governing board of the
Agency and subject to the cooperation of the Owner in completing a survey for
the Project Site in a form tentatively acceptable to the Title Company for
purposes of this Section 2.9(b), the Agency shall cause to be delivered to the
Owner a preliminary title report for an Extended Coverage ALTA Owner’s Policy
(Form B 1970) for each parcel of land, or portion thereof, included in the
Project Site, together with legible copies of all instruments referred to in the
title report as a title exception. Within thirty (30) days following its receipt
of either the preliminary title report information delivered to the Owner under
Section 2.5(h) and Section 2.7(b), or the title survey information set forth in
Section 2.5(g) and Section 2.9(f), the Owner shall specifically identify and
give notice in writing to the Agency as part of its Owner Investigations of each
exception or disapproval of any matter relating to title in the Project Site
which the Owner may in its reasonable discretion take (each

31



--------------------------------------------------------------------------------



 



referred to as a “Title Exception”). Each Title Exception shall reference the
particular Site Parcel or Condemnation Parcel, to which it corresponds, and
describes in suitable detail the action which the Owner believes is indicated to
cure or correct such Title Exception. If the Owner fails to disapprove a title
matter in writing delivered to the Agency as a Title Exception within thirty
(30) days following receipt, then each Title Exception shall remain and be
deemed a Title Exception. The Agency shall have no obligation to cure any title
defect nor shall the Agency be considered in default for failure to cure any
title defect for any of the Project Site as further provided in subsection
(c) below. The sole remedy of the Owner shall be to either accept such defect,
cure such defect or to terminate this Agreement as provided in subsection (d)
below.

     (c) Within twenty (20) days following its receipt of notice of a Title
Exception from the Owner under Section 2.9(b), the Agency may, but is under no
obligation to do so, confirm in writing to the Owner whether each such Title
Exception shall be cured, at the time of the close of the Site Transfer Escrow;
provided however that for the purposes of this Section 2.9, a month-to-month
possessory interest of an occupant in lawful possession of a Site Parcel shall
be deemed cured by the Agency as provided in Section 2.6 and Section 2.8, if the
Agency has issued its notice of displacement to such occupant prior to or
concurrently upon the close of the Site Transfer Escrow. If the Agency may fail
to confirm whether one or more of such Title Exceptions shall be cured by the
Agency, within such twenty (20) day period of time, then the Title Exception
shall remain, and the Agency shall have no further duty to cure such Title
Exception, and the Owner may, within five (5) days thereafter in writing
addressed to the Agency and the Escrow Agent, elect to waive its objection to
such Title Exception.

     (d) If by the date set forth in the Schedule of Performance, any Title
Exception that may remain which has not been cured by the Agency under Section
2.9(c), or which has not been expressly waived in writing by the Owner, or
otherwise not resolved to the mutual satisfaction of the parties, then the Owner
may upon thirty (30) days written notice to the Agency which references this
Section 2.9, terminate this Agreement and cancel the Site Transfer Escrow. In
the event of a termination of the Agreement and cancellation of the Site
Transfer Escrow on the grounds set forth in this Section 2.9, the Agency shall
be responsible for paying for all of the reasonable and customary escrow
cancellation and preliminary title report costs of the Title Company, if any,
and the parties shall each be released from any further responsibility or
liability hereunder, except as may arise under Section 2.10 or Section 6.8.

     (e) For the purpose hereof, the Agency’s lis pendens in its condemnation
proceeding and order, or proposed order of prejudgment possession which affects
a Condemnation Parcel, shall be deemed to be a “Title Exception” whether or not
such a Title Exception may have been identified in the preliminary title report
under Section 2.9(b). With respect to any Condemnation Parcel, the provisions of
Sections 2.9(c) and 2.9(d) shall be applicable to the best efforts
responsibility of the Agency to cure any Title Exception affecting such a
Condemnation Parcel.

     (f) As part of its Owner Investigation, the Owner shall prepare a survey of
the Project Site by a civil engineer selected by the Owner to enable the Title
Company to issue at the time of either the close of the Site Transfer Escrow
such additional items of survey title insurance coverage or title insurance
survey endorsements as the Owner may require; provided however that no exception
to title as may be indicated by such survey shall be deemed to be a Title

32



--------------------------------------------------------------------------------



 



Exception for the purposes of Section 2.9(c) unless the Owner delivers written
notice of such title survey exception to the Agency by no later than ninety
(90) days following the opening of the Site Transfer Escrow. Such survey shall
comply with the requirements set forth in Section 2.5(g) regarding the size of
each Site Parcel and the net acreage calculation for purposes of determining the
applicable purchase price payable to the Agency.

     (g) The purchase price payable by the Owner for those Site Parcels either
owned by the Agency or to be transferred to the Owner at the close of the Site
Transfer Escrow shall be subject to a final confirmation prior to the close of
the applicable escrow based upon the area of the lands to be transferred to the
Owner as confirmed by the ALTA title survey in accordance with the provisions of
Section 2.5(g).

     (h) Provided the Title Company is prepared to issue its policy of title
insurance to the Owner in a form reasonably acceptable to the Owner, the Agency
shall pay the cost of the premium of title insurance in favor of the Owner for
the Master DDA Property and such other Site Parcels transferred to the Owner at
the close of the Site Transfer Escrow at the time of the close of the Site
Transfer Escrow in an amount equal to the premium payable under a standard CLTA
Owner’s Policy. The Owner shall be responsible for paying the additional cost of
the title insurance premium charged by the Title Company to issue the final form
of the policy of title insurance in favor of the Owner described in the first
sentence of this subsection in excess of the amount of a standard CLTA Owner’s
Policy premium payable by the Agency.

     SECTION 2.10. Due Diligence Period and Owner Investigations.

     (a) Within ten (10) days following the date on which the Agreement is fully
executed by the parties, the Agency shall make available for inspection and
copying by the Owner all of the public record documents requested by the Owner
pertaining to the redevelopment of the Project Site then in possession of the
Agency.

     (b) The Owner shall have sixty (60) days following the later of the date of
the opening of the last of the Site Parcel Escrows or the Site Transfer Escrow
to complete all of its Owner Investigations at its sole cost and expense subject
to the provisions of Section 2.5(f); provided however, that all such Owner
Investigations shall have been completed by a date not later then November 1,
2004, unless at least ten (10) days prior to such date, the parties agree, as
provided in Section 2.3(f), to a specific extension of the date by when the
Owner shall have completed its Owner Investigations. Any work, review or
analysis relating to Owner Investigations of the condition and suitability of a
Third Party Parcel for the Project including any intrusive testing, sampling or
engineering study shall be subject to the applicable provisions of the Site
Parcel Acquisition Agreement for the particular Site Parcel. The Agency makes no
representation or warranty to the Owner relating to the suitability of the
Project Site for use by the Owner. The Owner shall rely solely and exclusively
upon the results of its Owner Investigations of the Project Site including
geotechnical soil conditions and compliance with applicable laws pertaining to
the use of the Project Site by the Owner and any other matters relevant to or
arising from the suitability of the Project Site for the Project, including
without limitation, a construction loan commitment in favor of the Owner from a
third party construction lender on terms satisfactory to the Owner, as the Owner
may deem necessary and proper.

33



--------------------------------------------------------------------------------



 



     (c) Within thirty (30) days following the date on which a Condemnation
Parcel is made available by the Agency for inspection by the Owner, the Owner
shall complete its Owner Investigations and confirm whether:



(i)   the Owner accepts the environmental condition and geotechnical condition
of the particular Condemnation Parcel; or   (ii)   the Owner rejects the
environmental conditions or the geotechnical condition of the particular
Condemnation Parcel.

     In the case of a Condemnation Parcel, the conduct of any such Owner
Investigations on such lands shall be subject to the appropriate order of the
Court and the concurrence of the Agency. The Agency shall exercise best efforts
to assist and cooperate with the Owner to undertake such investigation one or
more Condemnation Parcels upon written request of the Owner.

     (d) The Owner shall give the Agency and the Escrow Agent written notice of
its satisfaction of the condition of each Site Parcel, or portion thereof
included in the Project Site, which references this Section 2.10 within the
period of time set forth in Section 2.10(b) for each Site Parcel to be acquired
by the Owners at the close of a Site Parcel Escrow, within sixty (60) days for
each Site Parcel to be acquired by the Owner at the close of the Site Transfer
Escrow and within thirty (30) days following the date on which the Condemnation
Parcel is made available by the Agency for inspection by the Owner in the case
of a Condemnation Parcel. In the event that the Owner, in its sole and absolute
discretion, is not satisfied with any aspect of the condition of a Site Parcel,
or a Condemnation Parcel, as applicable, then the Owner shall deliver to the
Agency and the Escrow Agent a rejection notice which references this
Section 2.10 and describes the particular matter which the Owner rejects. If
such notice of rejection is delivered, then the parties shall confer about the
means by which such rejection may be withdrawn by the Owner for particular Site
Parcel, and thereafter, until such time as the rejection may be withdrawn by the
Owner at its option, the Agency shall have no further obligation to proceed with
the Site assembly program. If the Owner does not accept the condition of one or
more Site Parcels (or Condemnation Parcels, as applicable) by the end of the Due
Diligence Period as evidenced by the appropriate written notice to Agency and
the Escrow Agent, the Owner shall be deemed to have rejected the condition of
the Project Site.

     The Owner acknowledges that there is a high probability that the Project
Site contains structures which have been improved with asbestos containing
materials (“ACM”) and lead-based paint (“LBP”) and that if the Owner delivers
its notice of acceptance of the Project Site, and later the Site Transfer Escrow
closes, that the Owner shall be solely responsible, at no cost to the Agency,
for abating and transporting such ACM and/or LBP-containing demolition wastes
for disposal off-site at a lawful waste disposal facility in the manner required
by law. The Owner acknowledges that the Agency assumes no liability for damages
for personal injury, illness, disability, or death to the Owner, or any person,
including members of the general public, arising from or incident to the use,
abatement, handling, removal, transportation or disposal of any ACM or LBP from
or in any structure on the Project Site. The Owner further acknowledges that
there

34



--------------------------------------------------------------------------------



 



is a high probability that the Project Site contains buried vaults, subsurface
debris and non-native soils as previously imported by unknown third persons from
off-site locations, abandoned infrastructure and utilities and other man-made
materials associated with the prior improvement and use of the Site. The Owner
shall accept all such conditions of the Project Site without any liability to
the Agency whatsoever upon delivery of its written notice of acceptance of
condition. The written notice of acceptance of condition of the Project Site
shall evidence the acceptance of the Project Site in its existing “AS IS”,
“WHERE IS” and “SUBJECT TO ALL FAULTS” condition as of the last day of the Due
Diligence Period. At its sole option and discretion, the Owner may elect to
accept the Project Site in its “AS IS”, “WHERE IS” and “SUBJECT TO ALL FAULTS”
condition at any time before the end of the Due Diligence Period; provided
however that the Owner may not commence the improvement of the Project including
the demolition of any structure thereon, until all of the other conditions for
the occurrence of the close of the Site Transfer Escrow have been satisfied.
Nothing herein shall limit the rights of the Owner and obligations of the Agency
as set forth in 6.13(b) below.

     The Owner recognizes that the Project Site was a part of the former NAFB
which was a National Priority List (“NPL”) site as designated by the EPA. The
Project Site contains Hazardous Substances which were remediated by the USAF
pursuant to the Environmental Laws and substantial portions of the Project Site
contained ground water contamination which has been partially remedied by the
USAF as of the date of this Agreement. The Owner further recognizes and agrees
that the Agency Quit Claim Deed will contain further restrictions and
impositions regarding the restrictive uses of the Project Site.

     SECTION 2.11. Access to Site for Owner Investigations. During the
applicable Due Diligence Period for the Project Site, the Agency shall provide
the Owner and the Owner’s agents with access to all Agency-owned Site Parcels
within the Project Site during normal business hours in order to conduct the
Owner Investigations as may be indicated. Such entry shall be subject to the
terms and conditions of a property inspection license agreement as customarily
used by the Agency in connection with due diligence investigations of its lands
by third-party developers. The performance of any work of the Owner
Investigations on the Project Site shall not unreasonably disrupt the use or
occupancy of each owner of the applicable Site Parcel or the business operations
of Agency. The Owner shall be liable for any damage or injury to any person
occasioned by the acts of the Owner, its employees, agents or representatives
during the course of performance of any Owner Investigations on the Project
Site, and the Owner shall, and does hereby, indemnify and hold harmless Agency
and its officers, directors, agents and employees from any and all liens,
claims, demands or liability resulting therefrom. Owner access to a Condemnation
Parcel shall be subject to an appropriate order of the Court, as set forth in
Section 2.10. Prior to commencing any Owner Investigation, the Owner shall
deliver evidence of insurance to the Agency as provided by Section 2.20 hereof.

     SECTION 2.12. Master DDA Requirements.

     (a) The Owner is aware of and has obtained and reviewed a copy of the
Master DDA of the Agency with the Master Developer which includes the Project
Site in addition to other properties included within the Master DDA. Upon
acquisition by the Owner of any of the Project Site, all properties that
comprise the Project Site will be subject to those terms and

35



--------------------------------------------------------------------------------



 



conditions required by the Master DDA as shall be contained in this Agreement
and in the Agency Quit Claim Deed. The Owner shall have no duty or obligation
for any provisions contained in the Master DDA which are not specifically set
forth either in this Agreement, the Agency Quit Claim Deed or any other
ancillary agreement by and between the Owner and the Agency. The Owner shall
agree to record covenants or other reasonably satisfactory instruments against
all Third Party Parcels or any other Site Parcel that is not conveyed by the
Agency to the Owner under the Site Transfer Escrow to comply with this
requirement that the provisions of this Agreement shall apply to the entire
Project Site.

     (b) The Owner shall comply with the provisions of the CC&Rs, the Design
Guidelines, the LLMD as the same are applicable to the Project Site.

     SECTION 2.13. [RESERVED—NO TEXT]

     SECTION 2.14. [RESERVED—NO TEXT]

     SECTION 2.15. [RESERVED—NO TEXT]

     SECTION 2.16. [RESERVED—NO TEXT]

     SECTION 2.17. [RESERVED—NO TEXT]

     SECTION 2.18. Acquisition Costs in Excess of Line Item Set Forth In
Section 2.4(a) for the Project Site.

     (a) In the event that at any time before the Agency transmits an offer to
acquire any Site Parcel for the Project Site, the Executive Director determines
that the actual acquisition costs of the Agency for one or more such Site
Parcels, as payable by the Owner, may materially exceed the estimate of such
acquisition cost as shown in Section 2.4 as of the date of approval of this
Agreement by the governing board of the Agency, then in such event, the
Executive Director shall notify the Owner that such actual acquisition costs may
likely be exceeded. Failure to so notify the Owner shall not be a default under
this Agreement. The parties recognize that the dollar amounts set forth in
Section 2.4 are only estimates and that neither the Agency nor the Owner has
committed or represented that such dollar figures may be the final actual
acquisition costs for the Project Site. The Owner further recognizes that
notwithstanding the estimated dollar amounts set forth in Section 2.4, in the
event the actual costs exceed said amounts, the Owner will be required to pay
all such excess amounts if the Owner elects to continue with this Agreement and
the development of the Project.

     (b) In the event that at any time after the Agency has transmitted one or
more offers to acquire any Site Parcel for the Project Site, the Executive
Director determines that the acquisition costs payable by the Agency before the
Site Transfer Escrow is in a condition to close, as applicable, may exceed the
sum as estimated in Section 2.4(a), then in such event, the Executive Director
shall give the Owner written notice of such determination, and the parties shall
consider in the mutual discretion of each of them, when the Agency acquisition
costs in excess of such estimate shall be paid by the Owner. During such period
of consideration by the

36



--------------------------------------------------------------------------------



 



Owner whether to pay such excess acquisition costs, the Agency may in its
discretion elect to delay the transmittal of a notice of termination of this
Agreement to the Owner or to defer the termination date as previously set forth
in such notice as otherwise provided under Section 5.10(c).

     SECTION 2.19. No Assistance to the Owner in Connection with the
Construction of the Project. It is understood and agreed by the Owner that the
Agency shall not provide any financial assistance to the Owner in connection
with the construction of the Project. The Owner shall be solely responsible for
paying for the costs of all design work, construction, labor, materials, fees
and permit expenses associated with the improvement of the Project.

     SECTION 2.20. Insurance. The Owner shall continuously maintain
comprehensive general liability insurance applicable to the Property, buildings
and improvements thereon, covering losses from damage to property and injury or
death to persons with a policy limit of no less than Ten Million Dollars
($10,000,000), including an extended liability endorsement, if applicable to the
Property and naming the Agency as an additional insured. Unless otherwise
specified in the Agreement, or unless expressly and in each instance waived by
the Agency in writing, said insurance shall (a) be placed with companies
licensed to do business in the State of California, and (b) be placed with
companies with a Best’s rating of “A” or better and indicated to be of
sufficient size to qualify for Best’s designation VIII. The Owner assumes all
risk of insufficient coverage of risks or amounts and acknowledges that the
insurance requirements set forth herein are not intended to indicate what the
Owner should, in its exercise of its prudent and reasonable judgment, obtain.
The insurance certificates shall confirm that no insurance policy shall be
cancelled or modified without thirty (30) days prior written notice to the
Agency, except that the notice period shall be ten (10) days for non-payment of
premiums. The Owner shall maintain said policies in the possession of the Owner
and said policies shall be kept available by the Owner at all times for
inspection by the Agency, its agents or insurers. Upon request, the Owner shall
provide the Agency with proof of premiums paid for each policy term so long as
the Agreement remains in effect.

     SECTION 2.21. Warranties and Representations by the Owner

     (a) The Owner hereby makes the following representations, covenants and
warranties as of the date of this Agreement and acknowledges that the execution
of this Agreement by the Agency has been made in material reliance by the Agency
on such covenants, representations and warranties:



(1)   Each of the persons acting on behalf of the Owner has been duly authorized
to so act in such capacity under the laws of the State of California. The Owner
has the legal power, right and authority to enter into this Agreement and the
instruments and documents referenced herein, and to consummate the transactions
contemplated hereby.   (2)   The Owner has taken all requisite action and
obtained all requisite consents in connection with entering into this Agreement.

37



--------------------------------------------------------------------------------



 



(3)   The persons executing any instruments for or on behalf of the Owner were
fully authorized to act on behalf of the Owner and that the Agreement is valid
and enforceable against the Owner in accordance with its terms and each
instrument to be executed by the Owner pursuant hereto or in connection
therewith will, when executed, be valid and enforceable against the Owner in
accordance with its terms. No approval, consent, order or authorization of, or
designation or declaration of any other person, is required in connection with
the valid execution and delivery of and compliance with this Agreement by the
Owner.   (4)   There are no pending or, to the best of Owner’s knowledge,
threatened claims, actions, allegations or lawsuits of any kind, whether for
personal injury, property damage, landlord-tenant disputes, property taxes or
otherwise, that are not covered by insurance or that could materially and
adversely affect the operation or value of the Project or prohibit the
performance of any provision of this Agreement by the Owner.   (5)   For
purposes of this Section 2.21, the terms “to the best of Owner’s knowledge” or
“to Owner’s knowledge” shall mean the actual knowledge of Jack H. Brown and
Bruce D. Varner.

     (b) If the Owner becomes aware of any act or circumstance which would
change or render incorrect, in whole or in part, any representation or warranty
made by the Owner under this Agreement, whether as of the date given or any time
thereafter whether or not such representation or warranty was based upon Owner’s
knowledge and/or belief as of a certain date, the Owner will give immediate
written notice of such changed fact or circumstance to the Agency.

     SECTION 2.22. Warranties and Representations by the Agency. The Agency
hereby makes the following representations, covenants and warranties and
acknowledges that the execution of this Agreement by the Owner have been made in
material reliance by the Owner on such covenants, representations and
warranties:



(1)   Agency is a duly organized and validly existing joint powers authority
authorized to exercise the powers of a community redevelopment law under the
laws of the State of California. The Agency has the legal right, power and
authority to enter into this Agreement and the instruments and documents
referenced herein and to consummate the transactions contemplated hereby. The
persons executing this Agreement and the instruments referenced herein on behalf
of the Agency hereby represent and warrant that such persons have the power,
right and authority to bind the Agency.   (2)   The Agency has taken officials
actions required in connection with entering into this Agreement.   (3)   This
Agreement is, and all agreements, instruments and documents to be executed by
the Agency pursuant to this Agreement shall be, duly executed by and are or

38



--------------------------------------------------------------------------------



 



    shall be valid and legally binding upon the Agency and enforceable in
accordance with their respective terms.   (4)   Neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby shall
result in a breach of or constitute a default under any other agreement,
document, instrument or other obligation to which the Agency is a party or by
which the Agency may be bound, or under law, statute, ordinance, rule,
governmental regulation or any writ, injunction, order or decree of any court or
governmental body applicable to the Agency or to the Project Site.

     SECTION 2.23. Special Financial Incentives of Agency for Benefit of the
Owner.

     (a) Notwithstanding the provisions of Section 2.19, the Agency hereby
commits to provide financial incentives to the Owner equal to the dollar amount
of the purchase price received by the Agency for the (i) Master DDA Property,
(ii) the Parcel D-1, and (iii) the SBIAA Properties to the extent that the Owner
pays to the Agency and which payment is permitted to be retained by the Agency
as to any of such purchase price with respect to the Parcel D-1 and the SBIAA
Properties, less any other incentives provided in the form of demolition work or
other on-site preparation work with respect to the Project Site (herein referred
to, together with the deductions for funds expended by the Agency on the Project
Site, as the “Purchase Price Incentive”). To the extent that all or any portion
of the purchase price paid by the Owner to the Agency for either or both the
Parcel D-1 and/or the SBIAA Properties, must be remitted to third parties due to
factors not within the control of the Agency, including without limitation
amounts payable for the release of any FAA airport use restriction affecting
such land, such portion of the purchase price amounts as remitted to this
parties shall not be deemed to be a part of the Purchase Price Incentive. The
form of the Purchase Price Incentive to be offered to the Owner by the Agency
may take any form of financial assistance to the extent limited only by the CRL
with regard to any site preparation cost, demolition, infrastructure costs,
utilities construction and undergrounding, and off-site public improvements.
Such Purchase Price Incentive shall be provided to the Owner not later than the
date of issuance of a Certificate of Completion pursuant to this Agreement
unless agreed otherwise by the Owner at its sole discretion. The Owner shall
submit a written request to the Agency specifying the form and dollar amount of
each component of the requested Purchase Price Incentive. The Executive Director
is hereby authorized to remit on behalf of the Agency such payments subject to
the approving legal opinion of the Agency General Counsel as to the legality of
such request for the Purchase Price Incentive and the compliance with the
specified use of the Purchase Price Incentive with the terms and provisions of
this Agreement.

     (b) Subject to the specific pledge as hereinafter provided and the further
limitations provided in this subsection (b) and for the real property as
described herein, the Agency has pledged to the Owner those certain tax
increment revenues available to the Agency that are net of (i) payments required
pursuant to the Redevelopment Plan to be distributed by the County of San
Bernardino Auditor-Controller in accordance with the requirements of the
Redevelopment Plan, (ii) payments to be made to taxing entities pursuant to all
pass-through agreements and any other fiscal impact agreements with taxing
entities, (iii) all statutory pass-through payments or reimbursement payments
whether to the State or to any other governmental entity, including the

39



--------------------------------------------------------------------------------



 



County, municipalities and school districts, inclusive of what is presently
referred to as ERAF payments, and (iv) such deposits as may be made annually to
the Low and Moderate Income Housing Fund of the Agency (such net amount is
herein referred to as the “Tax Increment Revenues”). The parties reasonably
estimate that the Tax Increment Revenues are approximately equal to twenty-five
percent (25%) of the one percent (1%) real property taxes paid based upon a
series of calculations that shall be preformed by a consultant selected by and
retained by the Agency. All costs of said consultant to produce the reports and
reconciliation required pursuant to this Agreement shall be paid from the Tax
Increment Revenues as a first lien thereon.

     The Owner recognizes that the Agency has previously pledged to the Master
Developer all tax increment revenues generated from properties located within
the “Property” as said term is defined in the Master DDA. The Owner also
recognizes that the properties which comprise the Master DDA Property (defined
in the Master DDA as the Property) only comprise a portion of the land area
included within the Project Site. To the extent Tax Increment Revenues are
generated within those land areas of the Project Site that are not a part of the
Property (as this term defined in the Master DDA) and as determined by the Owner
subject to acceptance of such determination by the County of San Bernardino Tax
Assessor, the Agency hereby pledges such Tax Increment Revenues (herein referred
to as the “Non-DDA Tax Increment”) to Owner for the repayment and reimbursement
of “Qualified Redevelopment Expenditures” (as hereinafter defined) paid and
incurred by the Owner in furtherance of the Project. Such pledge of Non-DDA Tax
Increment shall be for the period of time from the date of this Agreement
through and including the date which is ten (10) years after the termination of
the Redevelopment Plan, or such later date as may then be allowed pursuant to
State law or any amendment to the Redevelopment Plan if permitted by State law.

     The Agency further pledges to the Owner those additional Tax Increment
Revenues attributable to the Project which are not otherwise required to be paid
pursuant to the Master DDA to the Master Developer based upon written direction
of the Master Developer to the Agency from time-to-time in accordance with any
agreements by and between the Owner and the Master Developer (herein referred to
as the “Surplus DDA Tax Increment”). The Surplus DDA Tax Increment shall be
payable to the Owner from and after the first available date subsequent to the
date of execution of this Agreement through and including the date which is ten
(10) years after the termination of the Redevelopment Plan, or such later date
as may then be allowed pursuant to State law or any amendment to the
Redevelopment Plan if permitted by State law. The Owner recognizes that the
Master DDA pledges certain tax increment revenues of the Agency to the Master
Developer for the period of time from the date of the Master DDA through and
including June 30, 2018. The Owner further recognizes that it is possible for
the Owner to receive some portion of the Surplus DDA Tax Increment prior to said
date of June 30, 2018, and subsequent to such date all of the tax increment
revenues generated by the Project will be deemed to be Surplus DDA Tax Increment
and shall be payable to the Owner together with the Non-DDA Tax Increment.

     “Qualified Redevelopment Expenditures” as used herein shall mean any
expenditures paid and incurred by the Owner in furtherance of the Project for
such items which include specifically the following: (i) fees paid to the City,
school districts and any other governmental

40



--------------------------------------------------------------------------------



 



entities; (ii) the costs of demolition of all above ground and below ground
buildings, structures and infrastructures and removal of existing streets,
driveways and utilities; (iii) the costs of any public improvements, backbone
utilities and infrastructure items, including, but not limited to, streets,
roads, utilities, landscaping, drainage and flood control improvements, water
and sewer improvements, freeway on and off ramps, bridges and general site
grading and site development work exclusive of any vertical structures and
buildings; (iv) all construction work for the items set forth in (ii) and (iii)
above, engineering design and supervision, construction management paid to third
parities but not including any internal staff costs, overhead, administration or
other charges incurred by employees of the Owner. The Owner shall pay prevailing
wages for all such works of improvement which the Owner may claim as Qualified
Redevelopment Expenditures in the manner as required by Labor Code Section 1720.

     The Owner shall submit to the Agency a Certificate of Qualified
Redevelopment Expenditures not more frequently than once each calendar month to
include the dollar amount thereof as a portion of the principal balance then
owed to the Owner pursuant to the Reimbursement Agreement to be executed after
the date of this Agreement substantially in the form as attached hereto as
Attachment No. 8 together with the Promissory Note substantially in the form as
attached to said Reimbursement Agreement. All advances which have been accepted
by the Agency as validly submitted pursuant to a Certificate of Qualified
Redevelopment Expenditures and verified as in compliance with this Agreement by
a licensed civil engineer to be retained by the Agency shall accrue interest at
the annual rate of five percent (5%) per annum compounded annually until paid
from the date of acceptance by the Agency of each Qualified Redevelopment
Expenditure until paid in full. All Tax Increment Revenues payable to the Owner
shall first be applied to pay the accrued and unpaid interest and then to pay
the unpaid principal balance then owed pursuant to the Reimbursement Agreement.

     (c) Notwithstanding the provisions of Section 2.19 to the contrary, the
Agency further commits a number of Vehicle Trip Credits to the Project equal to
an amount not to exceed 15,000 Vehicle Trip Credits. The Agency has reserved in
the Master DDA, Exhibit D, for SBIAA uses an amount of Vehicle Trip Credits
equal to 21,500 for current and anticipated development within the various SBIAA
controlled properties on the Airport. The Agency hereby assigns said number of
Vehicle Trip Credits to the Owner subject to the following conditions: (i) in
the event that a lesser number of Vehicle Trip Credits are actually required for
the Project, such excess number shall revert to the Agency, and (ii) the Owner
shall enforce any agreement with the Master Developer that requires the Master
Developer to transfer to the Owner any Vehicle Trip Credits then held by the
Master Developer upon reasonable adequate assurances that no further Vehicle
Trip Credits will be required for additional developments of the Master
Developer on the Master DDA Property. The Owner shall not amend any such
agreement with the Master Developer that would diminish, adversely affect or
reduce the ability of the Agency or SBIAA to receive the Vehicle Trip Credits
that may subsequently be transferred or assigned by the Master Developer which
are surplus to the reasonable development requirements of the Master Developer.

     (d) The Agency shall use best efforts to cause SBIAA to perform, or the
Agency shall directly perform, certain building and site beautification
improvements to the SBIAA building commonly referred to as Building No. 747
which is immediately adjacent to the easternmost

41



--------------------------------------------------------------------------------



 



portions of the Project Site. Such building and site beatification improvements
may consist of painting the exterior of said building, improvement and upgrading
landscaping, installation of fencing and decorative block walls as may be
acceptable to SBIAA. The Agency shall perform or cause to be preformed all such
building and site beautification work on or before the date that the City grants
a Certificate of Occupancy to the Owner for the first portion of the development
on the Project Site.

ARTICLE III

REDEVELOPMENT OF THE PROJECT SITE

     SECTION 3.1. Development of the Project by Owner.

     (a) Subject to variances granted by the City and as otherwise approved by
the City, the redevelopment of the Project Site shall be accomplished in
substantial accordance with the Project Improvement Plan Concept as approved by
the Agency concurrently with the approval of this Agreement by the governing
board of the Agency, together with such changes in the Owner Improvement Plan
Concept as may be approved by the Agency either before or after the date of
submission of the Development Project Application to the City pursuant to this
Agreement. The Owner Improvement Plan Concept is attached to this Agreement as
Attachment No. 2.

     The development regulations of the City, including, but not limited to,
on-site parking and on-premises outdoor advertising sign structure requirements
are applicable to the use and development of the Project pursuant to this
Agreement. The City is not a party to this Agreement and no provision hereof
shall be deemed to confer any right or privilege upon the Owner as may otherwise
arise under Government Code Section 65850, et seq. The City retains the sole and
absolute discretion under its regulatory and other police powers to review and
approve the Development Project Applications and the issue the Development
Project Permits for the Project, including without limitation the power to
impose such development conditions of the City as may be applicable in its
discretion to: (i) the City’s approval of a Development Project Application;
(ii) a final order of public street vacation affecting any public street
right-of-way within or adjacent to the Site as may be necessary or appropriate
to accommodate the Projects; (iii) any Certificate of Subdivision Compliance as
may be applicable under Section 2.8 for the close of the Site Transfer Escrow.
No action by the Agency with reference to this Agreement or any of the related
documents or attachments shall be deemed a waiver of any City development
standard which is applicable to the improvement and redevelopment of the Project
and the City’s approval of a Development Project Application or Certificate of
Subdivision Compliance or order of public street vacation or the issuance by the
City of any Development Project Permit, it being understood that, on a best
efforts basis, the Agency shall assist the Owner in obtaining any desired
approval from the City as required to facilitate the redevelopment of the
Project.

     (b) The Owner and/or its agents shall prepare at its sole cost and expense
for submission to the City, all plans, drawings, specifications and studies
necessary to accompany the Development Project Application for the Project in
sufficient detail for the City to accept as complete the Development Project
Application. In the event that the Owner may seek to

42



--------------------------------------------------------------------------------



 



substantially modify, revise or amend the Owner Improvement Plan Concept or
submit plans and Development Project Application drawings which provide for
development of the Project (or a major functional element thereof) which the
Executive Director determines is materially different from the Owner Improvement
Plan Concept, then in such event, the Owner shall obtain the approval of the
Agency of the indicated modification, revision or amendment of the Owner
Improvement Plan Concept before the Development Project Application is submitted
to the City. The Owner may request by written notice to the Agency that the
Executive Director determine whether a feature of the Development Project
Application is at material variance with the Owner Improvement Plan Concept and
the Executive Director shall respond to such a written request within five
(5) business days after receipt thereof. The Agency approval of a proposed
substantial modification, revision or amendment to the Owner Improvement Plan
Concept shall at the reasonable discretion of the Agency and such approval shall
not be unreasonably withheld, conditioned or denied.

     The Agency shall cooperate with and shall assist the Owner in order to
obtain the approval by the City of any and all development approval plans
submitted by the Owner to the City which are consistent with the Owner
Improvement Plan Concept and this Agreement. In the event that the City
disapproves any element of the Development Project Application, the Owner may
revise and resubmit said plans to the City in accordance with the City’s
requirements or the Owner may appeal the rejection in the manner provided by
law.

     (c) Landscaping plans for the Project shall be prepared by a licensed
landscape architect. The Owner shall submit a preliminary draft of the
landscaping plan to the Executive Director for concurrence prior to the
submission of such landscaping plan to the City either as part of the
Development Project Application, or later as part of a Owner submission for the
issuance of any Development Project Permit by the City. The landscaping plans
submitted for Agency concurrence shall provide for the installation of high
quality and attractive landscaping and related improvements on the Project Site,
as applicable, as well as within the public parkway and rights-of-way adjacent
to the Project Site consistent with the Owner Improvement Plan Concept and the
Design Guidelines. All landscaping within public rights-of-way and public
landscape easements shall be included for maintenance purposes within the LLMD
as required pursuant to the Master DDA.

     (d) The Owner shall prepare and submit all other construction drawings and
related documents for the Project (including, but not limited to, architectural
review of the exterior by the City as part of its consideration of the
Development Project Application) and written approval as and at the times
established in the Schedule of Performance.

     The Owner and the Agency staff shall hold regular progress meetings to
coordinate the preparation, submission and review of the Development Project
Application and related documents by the City as part of the Site Parcel
assembly program and issuance of the Development Project Permits as set forth in
Section 2.3. The Agency Staff and the Owner shall communicate and consult
informally as necessary to ensure that the formal submittal of the any documents
to the City and the Agency can receive prompt and speedy approval.

43



--------------------------------------------------------------------------------



 



     (e) No matter relating to the Development Project Application once approved
by the Agency shall be subsequently disapproved unless mutually agreed by the
parties. Nothing contained herein shall preclude the City from conducting its
review, modification or rejection of all plans, drawings and documents for the
development of the Projects as required by all applicable development laws and
regulations. The Owner shall revise each such plan, drawing or related document
in a manner that addresses the basis of proposed modification or rejection
recommended by the City. The Owner shall promptly revise and resubmit to the
City any plans, drawings or related documents which are conditionally approved
or rejected by the City as part of the consideration and approval by the City of
the Development Project Application and/or the issuance of Development Project
Permits. Upon request by the Owner, the Agency shall consider one or more
requests for the extension of the period of time set forth in the Schedule of
Performance during which the preparation of such revision to plans or drawings
may be necessary, not to exceed in the aggregate for all such extensions of
ninety (90) days. Further, the Schedule of Performance shall automatically be
extended for any additional period required for the resubmission of plans by the
Owner to the City for approval; provided however, that the Owner makes a good
faith effort to correct or address any and all reasons for disapproval earlier
set forth by the City and cause such plans to be resubmitted to the City at he
earliest feasible time.

     (f) After the approval by the City of the Development Project Application,
if the Owner desires to make any material change in the final construction
drawings and related documents which are not consistent with the Development
Project Application as approved by the City (either before or after the time
when the City has issued the Development Project Permits to the Owner), the
Owner shall first submit the proposed change to the Agency for its consideration
and approval. At such time the Owner may also submit a request for extension of
the Schedule of Performance, if such extension is necessary. The proposed change
shall be approved or rejected by the Agency in writing within twenty
(20) business days after submission to the Agency. Such a change shall, in any
event, be deemed approved by the Agency unless rejected by the Executive
Director, in whole or in part, by written notice thereof submitted by the Agency
to the Owner, setting forth in detail the reasons therefor, and such rejection
shall be made within said twenty (20) business day period. The Owner, upon
receipt of a disapproval, may revise such portions as are rejected, or may
appeal or dispute such rejection.

     Once the Development Project Permits have been issued and the work of
improvement of the Project has commenced, the Owner shall have the right during
the course of construction of the Project to make “minor field changes” without
seeking the prior approval of the Agency. Said “minor field changes” shall be
defined as those changes from the final construction drawings which have no
material or adverse effect on the quality or appearance of the improvements and
include changes made in order to expedite the work of construction in response
to field conditions.

     (g) All of the other costs of redeveloping the Project Site and the
Project, including the cost of preparing and submitting the Development Project
Application to the City for its review and approval, the performance of all
Owner Investigations, the costs and charges of any public agency with
jurisdiction associated with the issuance of any Development Project Permit,
demolition of structures, abatement of ACM and LBP, if any, response, removal
and remediation

44



--------------------------------------------------------------------------------



 



of hazardous substances, if any, the removal of all subsurface structures
improvements and conditions as necessary, grading, the reorganization of
existing or proposed utility services and of constructing all new structures and
improvements on the Project Site, development project impacts as identified the
City, shall be borne solely by the Owner.

     (h) The Owner shall begin and complete the redevelopment of the Project
within the times specified in the Schedule of Performance or within such
reasonable extensions of time as may be granted by the Agency or as provided for
in this Agreement. The Schedule of Performance is also subject to revision from
time to time as mutually agreed upon in writing by and between the Owner and the
Agency.

     (i) [RESERVED]

     (j) The Owner for itself and its successors and assigns agrees that in the
construction of the improvements for the Project as provided for in this
Agreement, the Owner will not discriminate against any employee or applicant for
employment because of sex, marital status, race, color, religion, creed,
national origin, or ancestry.

     (k) The Owner shall be responsible for carrying out its construction of the
improvement of the Project in conformity with all applicable laws, including all
applicable federal and state labor standards and requirements.

     SECTION 3.2. Security Financing; No Encumbrances Except for Development
Purposes. For the purposes of this Section 3.2 and Section 3.3, the words “Owner
Lands” mean and refer to the lands acquired by the Owner on the Project Site
upon the close of the applicable Site Parcel Escrows and Site Transfer Escrow.
Notwithstanding any other provision of this Agreement, mortgages and deeds of
trust, or any other reasonable method of security, are permitted to be placed
upon the Owner Lands for its redevelopment, but only for: (i) the purpose of
securing loans of funds to be used for the design and construction of the
Project and any other expenditures necessary and appropriate to redevelop the
Owner Lands under this Agreement, and costs and expenses incurred or to be
incurred by the Owner in furtherance of this Agreement and/or (ii) with respect
any permit financing affecting such portion of the Owner Lands for which a
Certificate of Completion has been issued by the Agency.

     The Owner shall provide a suitably detailed written description of the
terms of any mortgage, deed of trust, sale and lease-back or other financing,
conveyance, encumbrance or lien which the Owner may propose to create or attach
to the Owner Lands or any portion thereof, to pay for any part of the Project
Site purchase price and/or to provide the Owner with a source of funds to
construct the Project. The words “mortgage” and “deed of trust” as used in this
Agreement include all other appropriate modes of financing the real estate
acquisition, construction, and land development obligations of the Owner.
Mortgages, deeds of trust and other reasonable methods of security referred to
as Permitted Transfers in Section 3.2, are collectively referred to in Section
3.3 as a “Security Financing Interest”.

45



--------------------------------------------------------------------------------



 



     SECTION 3.3. Security Financing Interests.

     (a) The holder of any Security Financing Interest authorized by this
Agreement is not obligated to construct or complete any improvement of the
Project. However, nothing in this Agreement shall be deemed to permit or
authorize any such holder of a Security Financing Interest to devote the Owner
Lands, or any portion thereof, to any use, or to construct any improvements
thereon, other than those uses of improvements provided for or authorized by
this Agreement.

     (b) Whenever the Agency, pursuant to its rights set forth in this
Agreement, delivers any notice or demand to the Owner to cure or correct a
default or breach with respect to the redevelopment of the Project, the Agency
shall at the same time deliver to each holder of record any Security Financing
Interest creating a lien upon the Owner Lands or any portion thereof a copy of
such notice or demand of the Agency. Each such holder shall (insofar as the
rights of the Agency are concerned) have the right, but not the obligation, at
its option, within ninety (90) days after the receipt of the notice, to cure or
remedy or commence to cure or remedy any such default or breach affecting the
Owner Lands which is subject to the lien of the Security Financing Interest held
by such holder and to all the costs thereof to the security interest debt and
the lien on the security interest.

     (c) In any case where within one hundred and eighty (180) days after the
occurrence of a default or breach by the Owner for which the Agency has given
notice to the holder of any Security Financing Interest under Section 3.3(b),
and such holder has exercised its option to construct the Project, but such
holder has not proceeded diligently with construction, the Agency shall
thereupon be afforded the same rights against such holder for such default or
breach as the Agency would otherwise have against Owner under this Agreement.

     (d) In the event of a default or breach by the Owner under a Security
Financing Interest prior to the completion of redevelopment of the Project or
portion thereof, and the holder has not exercised its option to complete the
improvement of the Project Site (or such portion thereof encumbered by the
Security Financing Interest), the Agency, at its sole option and election, but
without any obligation to do so, may cure the default or breach of the Owner to
such holder, prior to the completion of any foreclosure under its Security
Financing Interest. In such event the Agency shall be entitled to reimbursement
from the Owner of the principal amount paid by the Agency to cure or satisfy the
defaults plus all reasonable costs and expenses incurred by the Agency in curing
the default of the Owner. The Owner hereby agrees that the Agency shall also be
entitled to a lien upon the Owner Lands, or any portion thereof to secure the
repayment of such amount to the Agency. The Agency agrees that in the event that
the such a lien in favor of the Agency may arise, that the lien of the Agency
shall be subordinate to any other Security Financing Interest approved or deemed
approved by the Agency. The Agency shall execute from time to time any and all
documentation reasonably requested by Owner to effect such subordination of the
lien right of the Agency as may arise under this Section 3.3.

46



--------------------------------------------------------------------------------



 



     (e) In addition to the optional right of the Agency to cure a default or
breach of the Owner under a Security Financing Interest as set forth in Section
3.3(d), the Agency, at its sole option and election, shall have the right to
satisfy any other lien or encumbrance affecting the Owner Lands after the Owner
has received a thirty (30) day notice of intention of the Agency to pay such
lien or encumbrance. The Agency shall not transmit such a notice of intention
until the Owner has been accorded a reasonable period of time to challenge, cure
or satisfy such a lien or encumbrance provided however, that nothing in this
Agreement shall require the Owner to pay or make provisions for the payment of
any lien or charge (except a lien or charge for ad valorem property taxes) so
long as the Owner in good faith shall contest the validity or amount therein and
so long as such delay in payment by the Owner shall not subject the Owner Lands
or any portion thereof to forfeiture or sale. In the event that the Agency may
satisfy any such lien or encumbrance the Agency shall be entitled to
reimbursement from the Owner of the principal amount paid by the Agency to cure
or satisfy the lien or encumbrance plus all reasonable costs and expenses
incurred by the Agency in satisfying the lien or encumbrance. The Owner hereby
agrees that the Agency shall also be entitled to a lien upon the Owner Lands, or
any portion thereof, to secure such repayment to the Agency. Any such lien of
the Agency under this Section 3.3(e) shall be subordinate to each Security
Financing Interest approved or deemed approved by the Agency.

     (f) The Owner, for itself, its successors and assignees hereby warrants and
agrees that the Owner shall give to any holder of a Security Financing Interest
notice of the terms and conditions contained in this Section 3.3 and shall use
commercially reasonable efforts to cause each term contained herein dealing with
Security Financing Interests and rights of holders of such interests either to
be inserted into the relevant deed of trust or mortgage or to be acknowledged by
the holder prior to its perfection of any such Security Financing Interest right
or interest in the Owner Lands.

     SECTION 3.4. Estoppel Statement. Upon the request of the Owner or any
holder or a Security Financing Interest in the Project Site or portion thereof,
the Agency shall issue a signed estoppel statement stating that this Agreement
is in full force and effect and that no default hereunder exists on the part of
the Owner or any successor, or if such default is claimed to exist, such
estoppel statement shall identify the nature of such default. Such estoppel
statement shall be delivered by the Agency within thirty (30) days following
receipt of written request therefor.

     SECTION 3.5. [RESERVED—NO TEXT]

     SECTION 3.6. [RESERVED—NO TEXT]

     SECTION 3.7. Certificate of Completion.

     (a) Upon substantial completion of the relevant phases of the Project, the
Agency shall prepare a Certificate of Completion substantially in the form of
Attachment No. 11, within thirty (30) days following receipt by the Agency of a
written request therefor by the Owner. Upon the request of the Owner, the Agency
may issue one or more Certificates of Completion

47



--------------------------------------------------------------------------------



 



when the Owner has completed (or caused third party tenants to so complete) the
improvements as follows:



(i)   upon completion of the improvement of corporate headquarters office
building of the Project;   (ii)   upon completion of the improvement of other
portions of the Project Site; and   (iii)   upon completion of the Project in
its entirety.

     Each Certificate of Completion shall evidence a conclusive determination by
the Agency of satisfactory completion of the improvement of the Project (or such
portion thereof, as applicable) by the Owner. After the recordation of the
Certificate of Completion by the Agency, neither the Owner, nor any party then
owning or thereafter purchasing, leasing or otherwise acquiring any interest in
the Project Site (or such portion thereof affected by the Certificate of
Completion) shall (because of such ownership, purchase, lease or acquisition)
have any further obligation or liability under this Agreement for matters
arising prior to the date of recordation of the Certificate of Completion or
thereafter; provided however, that the covenants contained in Section 4.1
through Section 4.4, shall bind each successor in interest of the Owner in the
Project Site (or such portion thereof affected by the Certificate of Completion)
as covenants which run with the land.

     (b) If the Agency seeks to withhold the execution of Certificate of
Completion, then the Agency shall, within said thirty (30) days of the date of
the written request for the issuance of a Certificate of Completion, provide to
the Owner a written statement setting forth the reasons with respect to the
Agency’s refusal or failure to prepare and execute a Certificate of Completion.
The statement shall also contain a detailed description of the action the Owner
must take to obtain a Certificate of Completion. If the reason for such refusal
is confined to minor building “punch list” items, the Agency shall issue its
Certificate of Completion conditioned upon the delivery of cash or other
reasonably acceptable surety in an amount and terms subject to the reasonable
approval of the Executive Director.

     No such Certificate of Completion of the Agency shall be deemed to
constitute a notice of completion as referred to in Section 3093 of the
California Civil Code.

ARTICLE IV

USE AND OPERATION OF THE PROJECT SITE

     SECTION 4.1. Permitted Uses of the Project Site by the Owner. The Agency
acknowledges that occupancy of the Project Site for the following types of uses
is consistent with the development regulations of the City of San Bernardino:
corporate office, distribution, manufacturing warehouse, auto and truck
maintenance facilities, and other uses reasonably related to the operation of an
office, warehouse and distribution facility.

48



--------------------------------------------------------------------------------



 



     The following special retail uses as defined under applicable State law as
a “relocation” may be permitted; provided that the Agency in its reasonable
discretion, has first made the finding that such retail user “relocation” is
outside the same market area,” as each of these terms is defined in Health and
Safety Code Section 33426.7:

      automobile dealership, or

      big box retailer, in a store greater than 75,000 square feet of gross
buildable area that will generate sales or use tax pursuant to Part 1.5
(commencing with Section 7200) of Division 2 of the Revenue and Taxation Code),
or

      a business entity that sells or leases land to an automobile dealership or
big box retailer.

     The provisions of this covenant shall be included in the Agency Quit Claim
Deed.

     SECTION 4.2. [RESERVED—NO TEXT]

     SECTION 4.3. Obligation to Refrain from Discrimination. The Owner covenants
and agrees for itself, its successors, assigns and every successor in interest
to the Project Site or any part thereof, there shall be no discrimination
against or segregation of any person, or group of persons, on account of sex,
marital status, race, color, religion, creed, national original or ancestry in
the sale, lease, sublease, transfer, use occupancy, tenure or enjoyment of the
Project Site nor shall the Owner, itself or any person claiming under or through
it, establish or permit any such practice or practices of discrimination or
segregation with reference to the selection, location, number, use of occupancy
of tenants, lessees, subtenants, sublessees or vendees of the Project Site. The
covenant of the Owner as provided in this Section 4.3 shall be included in the
Agency Quit Claim Deed.

     SECTION 4.4. Form of Nondiscrimination and Nonsegregation Clauses. The
Owner shall refrain from restricting the sale, lease, sublease, rental,
transfer, use, occupancy, tenure or enjoyment of the Project Site or part
thereof on the basis of sex, marital status, race, color, religion, creed,
ancestry or national original of any person. All such deeds, leases or contracts
pertaining thereto shall contain or be subject to substantially the following
nondiscrimination or nonsegregation clauses:



    (1) [in deeds]:       “The grantee herein covenants by and for itself, its
successors and assigns, and all persons claiming under or through them, that
there shall be no discrimination against or segregation of, any person or group
of persons on account of sex, marital status, race, color, religion, creed,
national origin or ancestry in the sale, lease, sublease, transfer, use,
occupancy, tenure or enjoyment of the land herein conveyed, nor shall the
grantee itself or any person claiming under or through it, establish or permit
any such practice or practices of discrimination or

49



--------------------------------------------------------------------------------



 



    segregation with reference to the selection, location, number, use of
occupancy of tenants, lessees, subtenants, sublessees or vendees in the land
herein conveyed. The foregoing covenants shall run with the land.”       (2) [in
leases]:       “The lessee herein covenants by and for itself, its successors
and assigns, and all persons claiming under or through them, and this lease is
made and accepted upon and subject to the following conditions: That there shall
be no discrimination against or segregation of any person or group of persons,
on account of sex, marital status, race, color, religion, creed, national origin
or ancestry, in the leasing, subleasing, renting, transferring, use, occupancy,
tenure or enjoyment of the land herein lease, nor shall lessee itself, or any
person claiming under or through it, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number or occupancy of tenants, lessees, sublessees, tenants or
vendees in the land herein lease.”       (3) [in material contracts]:      
“There shall be no discrimination against or segregation of, any person or group
of persons on account of sex, marital status, race, color, religion, creed,
national origin or ancestry in the sale, lease, sublease, rental, transfer, use,
occupancy, tenure or enjoyment of the land, nor shall the transferee itself or
any person claiming under or through it, establish or permit any such practice
or practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy of tenants, lessees, subtenants, sublessees
or vendees of the land.”

ARTICLE V

DEFAULTS, REMEDIES AND TERMINATION

     SECTION 5.1. Defaults—General. Failure or delay by a party to perform any
term or provisions of this Agreement constitutes a default under this Agreement,
except, inability of the Agency, after exhausting all reasonable efforts, to
acquire any property by condemnation shall not be deemed a default under this
Agreement. The party in default must immediately commence to cure, correct, or
remedy such default within thirty (30) days after receipt of written notice of
such default, and if the defaulting party does not diligently complete such
cure, correction or remedy within a reasonable time, then a breach shall be
deemed to have occurred and the non-defaulting party may assert its other rights
and remedies. No default under this Agreement shall be deemed to exist during
those periods of time as provided in Section 6.5 hereof during which a force
majeure event has occurred and written notice has been delivered to the other
parties. The party which claims that a default or breach has occurred shall give
written notice of default, specifying the default complained of by the injured
party in accordance with Section 5.8. Except as required to protect against
further damage, the injured party may not

50



--------------------------------------------------------------------------------



 



institute proceedings against the party in default until thirty (30) days after
giving such notice. Failure or delay in giving such notice shall not constitute
a waiver of any default, nor shall it change the time of default.

     SECTION 5.2. Bankruptcy, Insolvency or Dissolution of Owner. The occurrence
of any of the following events prior to the issuance of a Certificate of
Completion for the Project shall be deemed a material default by the Owner:



(1)   the Owner files for bankruptcy protection or reorganization or becomes
involved in any proceedings under the bankruptcy laws of the United States, or
in the event that the Owner may be insolvent, or in the event that a receiver
may be appointed for the Owner under state or federal law;   (2)   the Owner
suspends or terminates its legal status as a California limited liability
company authorized to transact business in California.

     In view of the special community redevelopment goals and covenants for
community redevelopment covenants which affect this Agreement, in the event that
either the Owner shall be adjudicate bankrupt, or become involved in any
proceedings under the bankruptcy laws of the United States, or if the interest
of either of them in this Agreement shall be transferred by operation of law at
any time prior to the issuance of a Certificate of Completion for the Project,
the trustee in bankruptcy, receiver, assignee or judgment purchaser shall be
bound by all provisions of this Agreement, including but not limited to the
provisions of Section 4.1.

     SECTION 5.3. Institution of Legal Actions. Subject to the default
provisions of Section 5.1, any party may institute legal action to cure, correct
or remedy any default, to recover damages for any default, or to obtain any
other remedy consistent with the purpose of this Agreement; provided, however,
that no damages shall be sought by Owner against the Agency nor shall the Agency
be liable for any damages or other expenses to the Owner in the event the Agency
is unable to acquire any portion of the Project Site either as a Condemnation
Parcel or through other means as may be required for the assembly of the Project
Site or in the event there are any delays in the acquisition of all or any
portion of the Project Site. Any legal action, initiated pursuant to this
Agreement or otherwise with respect to its subject matter, must be instituted in
the Superior Court of the County of San Bernardino, State of California.

     SECTION 5.4. Applicable Law. The laws of the State of California shall
govern the interpretation and enforcement of this Agreement.

     SECTION 5.5. Acceptance of Service of Process.

     (a) In the event that any legal action is commenced by the Owner against
the Agency, service of process on the Agency shall be made by personal service
upon the Agency Secretary.

     (b) In the event that any legal action is commenced by the Agency against
the Owner, service of process on the Owner may be made in any lawful manner
including service upon Owner’s designated agent for service of process.

51



--------------------------------------------------------------------------------



 



     SECTION 5.6. Rights and Remedies are Cumulative. Except as otherwise
expressly stated in this Agreement, the rights and remedies of the parties are
cumulative, and the exercise by any party of one or more of such rights or
remedies shall not preclude the exercise by it, at the same or different times,
of any other rights or remedies for the same default or any other default by any
other party.

     SECTION 5.7. Inaction Not a Waiver of Default. Any failure or delay by a
party in asserting any of its rights and remedies as to any default shall not
operate as a waiver of any default or of any such rights or remedies, or deprive
any party of its right to institute and maintain any actions or proceedings
which it may deem necessary to protect, assert or enforce any such rights or
remedies.

     SECTION 5.8. Notice of Default and Termination Prior to Issuance of a
Certificate of Completion for the Project. Except as set forth in Section 5.10,
if a party is in material breach or default with regard to any of the provisions
of this Agreement prior to the issuance by the Agency of a Certificate of
Completion for the Project, the non-defaulting party may, in addition to its
assertion of any other right or remedy upon the occurrence of such default,
elect to terminate this Agreement, unless such default is cured or corrected
within the time period set forth in a notice of default. If the party exercises
such an election of termination, such party shall include in its written notice
of default to the defaulting party (with a copy to the remaining party) a
statement that the Agreement shall be terminated if the default is not cured or
commenced to be cured by the defaulting party within thirty (30) days after
service of the notice of default (or within such other longer period as is set
forth therein). The defaulting party shall be liable to the other party for any
damage caused by such default and termination.

     SECTION 5.9. Failure to Complete Project After Acquisition of the SBIAA
Property and the Master DDA Property.

     (a) If after the Site Transfer Escrows has closed and title to the Master
DDA Property and the SBIAA Property have transferred to the Owner, the Owner
shall thereafter fail to either commence the construction of the Project or
shall abandon the construction of the Project and fail to complete the
construction of the Project, the Agency shall be entitled to seek such
additional legal and equitable relief and monetary damages from the Owner,
including, but not limited to, a reversion of the Master DDA Property and the
SBIAA Property to the Agency, under such terms and conditions as the court may
award under the circumstances. It is recognized by the Owner that the Agency has
entered into this Agreement specifically to achieve the relocation of the
facilities of the Owner and the consolation thereof on the Project Site for the
redevelopment of the NAFB properties through the construction and operation of
the Project by the Owner. Failure of the Owner to complete the Project and to
operate the Project as anticipated shall be deemed to be a material failure of
consideration of the covenants and agreements of the Owner as contained herein.

     (b) In addition to any other remedies that the Agency may obtain from a
court of competent jurisdiction upon any such default specified in subsection
(a) above, any amounts then owed by the Agency to the Owner pursuant to the
Reimbursement Agreement shall be deemed to

52



--------------------------------------------------------------------------------



 



be forgiven and said Reimbursement Agreement, and all amounts owed thereunder,
shall become null and void. Any Tax Increment Revenues previously paid by the
Agency to the Owner shall be returned to the Agency together with interest from
the date of each payment of the Tax Increment Revenues at the maximum interest
rate then allowed under applicable State law. Additionally, the Agency shall
have no further obligation or duty to remit any portion of the Purchase Price
Incentive, and any portion of the Purchase Price Incentive that may have been
previously remitted by the Agency to the Owner shall be due and payable
immediately upon a default specified in subsection (a) above together with
interest at the maximum interest rate then allowed under applicable State law.

     (c) In the event this Project is abandoned by Owner, the Agency shall have
the right of reversion under the circumstances described herein. The Agency
shall have the right to repurchase the Master DDA Property and all site
improvements installed or constructed thereon at a value based upon verified
invoices of the Owner setting forth the actual expenditures incurred and paid by
the Owner as of the date that a notice of default issued by the Agency has not
been cured by the Owner. Such repurchase may be exercised by the Agency upon the
declaration of a default pursuant to the terms and conditions of this Agreement
for failure of the Owner to either (i) commence the construction of the Project,
or any aspect thereof as set forth hereinbelow, upon the Property, or (ii) after
the commencement of the construction thereon, failure of the Owner to complete
the construction and operate the facility as intended by this Agreement and
within the time frames set forth in the Schedule of Performance. The Agency
shall give sixty (60) days notice to Owner of Agency’s interest in repurchase of
the Master DDA Property; escrow shall close sixty (60) days thereafter. In the
event this Project is abandoned by the Owner, the Agency shall have the right to
repurchase the remaining parcels (SBIAA Property, the Third Party Parcels, or
Parcel D-1). The terms, conditions, and purchase price of the repurchase of such
remaining parcels shall be jointly determined by the Owner and the Agency.

     (d) The provisions contained in this Section 5.9 (a), (b), and (c) shall no
longer have any force or effect nor shall such provisions be enforceable by the
Agency against the Owner from and after the date of the recordation of the last
Certificate of Completion for the completion of the construction of the Project
in its entirety in conformity with this Agreement.

     SECTION 5.10. Termination Without Fault of Parties.

     (a) The occurrence of any of the following events prior to the date on
which the close of the Site Transfer Escrow may occur constitutes a basis for
any party to terminate this Agreement without fault or liability:



(1)   The Owner has failed to deliver and/or the Agency has failed to accept the
written confirmation to the Agency as set forth in;   (2)   Despite its good
faith and diligent efforts, the Owner is unable to obtain any permit or approval
from the City as may be necessary to construct the Project substantially in
accordance with the Owner Project Improvement Plan Concept;

53



--------------------------------------------------------------------------------



 



(3)   The Owner may reject the environmental condition of any Site Parcel as
provided in Section 2.5(f);   (4)   After the Owner has provided the Agency with
the necessary funds for a Condemnation Parcel as set forth in Section 2.2(d),
the Agency may fail to initiate proceedings for the acquisition of any
Condemnation Parcel;   (5)   The Owner rejects or the Agency fails to cure any
Title Exceptions and/or the Owner fails to waive the cure of any Title Exception
under Section 2.9(d) or 2.9(d);   (6)   The necessary Site Parcels for the
Project cannot be assembled and the Site Transfer Escrow placed in a condition
to close on or before January 1, 2005, subject to such extensions of time as may
be approved by the Owner and the Agency as set forth in Section 2.3(f).

     (b) [RESERVED]

     (c) The party which may elect to terminate this Agreement on any of the
grounds described in Section 5.10(a) shall transmit a written notice of
intention to terminate the Agreement at least thirty (30) days prior to the date
of termination specified in such written notice. The written notice of intention
to terminate the Agreement shall identify this Section 5.10 and generally
describe the grounds on which the termination of this Agreement is based. Upon
the termination of this Agreement pursuant to this Section 5.10, no party shall
have any claim upon the other for costs, reimbursement or damages against or
liability to the other under this Agreement, except that if a termination occurs
as a result of the occurrence of the matters described in Section 5.10(a)(5),
then any Owner funds disbursed to the Agency for Condemnation Parcels shall be
returned to the Owner, net of abandonment costs incurred by the Agency, and
further provided that the indemnity obligations of the parties under
Section 6.5(b) and Section 6.8 shall survive with respect to any matters or
claim arising under any of those provisions of this Agreement.

     SECTION 5.11. Rights of Mortgages. Any rights of the Agency under this
Article V shall not defeat, limit or render invalid any lease, mortgage, deed of
trust or any other security interest permitted by this Agreement or any rights
provided for in this Agreement for the protection of holder of security
interests in the Site, or portion thereof.

ARTICLE VI

GENERAL PROVISIONS

     SECTION 6.1. Notices, Demands and Communications Between the Parties.
Notices, demands and communications among the Agency, the Owner as required by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or, if mailed, upon receipt or rejection. If notice is
given by mailing, it shall be sent by registered or certified mail, postage
prepaid, return receipt requested, and properly addressed to

54



--------------------------------------------------------------------------------



 



the principal office of the party, as further designated in Section 6.12. Such
written notices, demands and communications may be sent in the same manner to
such other addresses as either party may from time to time designate in writing.

     SECTION 6.2. Conflict of Interest. No member, official or employee of the
Agency having any conflict of interest, direct or indirect, related to this
Agreement and the development of the Project, shall participate in any decision
relating to the Agreement or the implementation thereof.

     SECTION 6.3. Warranty Against Payment of Consideration for Agreement. The
Owner and the Agency each warrant that neither of them has paid or given, and
will not pay or given, any third-party money or other consideration for
obtaining this Agreement. For the purpose of this Section 6.3, the term “third
parties” shall not include persons to whom fees were paid for professional
services if rendered by attorneys, financial consultants, accountants,
engineers, architects and the like when such fees are considered necessary by
the Owner.

     SECTION 6.4. Non-Liability of the Agency Officials and Employees. No
member, official or employee of the Agency shall be personally liable to the
Owner, or any successor in interest of either of them, in the event of any
default or breach by the Agency or for any amount which may become due to the
Owner or to its successor or on any obligations under the terms of this
Agreement.

     SECTION 6.5. Enforced Delay: Extension of Time of Performance

     (a) In addition to specific provisions of this Agreement, performance by
either party hereunder shall not be deemed to be in default, or considered to be
a default, where delays or defaults are due to the force majeure events beyond
the control of such party, including without limitation war, insurrection,
strikes, lockouts, riots, floods, earthquakes, fires, casualties, acts of God,
acts of the public enemy, epidemics, quarantine restrictions, government imposed
moratorium legislation, freight embargoes or lack of transportation,
weather-caused delays, inability to secure necessary labor, materials or tools,
delays of any contractors, subcontractor or supplier, which are not attributable
to the fault of the party claiming that an event suspends the close of the Site
Transfer Escrow, or if after the close of the Site Transfer Escrow has occurred,
suspends the prosecution of the work of improvement of the Project. An extension
of time for any such force majeure cause shall be for the period of the enforced
delay and shall commence to run from the date of occurrence of the delay;
provided however, that the party which claims the existence of the delay has
first provided the other party with written notice of the occurrence of the
delay within ten (10) days of the commencement of such occurrence of force
majeure event and thereafter takes prompt and reasonable action within its
control to resume the performance of the applicable work or obligation, and if
applicable restore, reconstruct, rebuild any damage to the Project caused by
such force majeure event provided further that no force majeure event (or series
of such events ) shall have the effect of delaying the close of the Site
Transfer Escrow for more than a total of ninety (90) days.

     The inability of either the Owner to obtain the land acquisition or
construction loans for the Project, or the failure of the City to approve the
Development Project Application or to issue

55



--------------------------------------------------------------------------------



 



any Development Project Permit (except by virtue of the effect of moratorium
legislation) or the inability of the Owner to satisfy any other condition of
this Agreement relating to the redevelopment of the Project, shall not be deemed
to be a force majeure event or otherwise provide grounds for the assertion of
the existence of a delay under this Section 6.5. The parties each expressly
acknowledge and agree that changes in either general economic conditions or
changes in the economic assumptions of any of them which may have provided a
basis for entering into this Agreement occurring at any time after the execution
of this Agreement, are not force majeure events and do not provide any party
with grounds for asserting the existence of a delay in the performance of any
covenant or undertaking which may arise under this Agreement. Each party
expressly assumes the risk that changes in general economic conditions or
changes in such economic assumptions could impose an inconvenience or hardship
on the continued performance by such party under this Agreement, but that such
inconvenience or hardship is not a force majeure event and does not excuse the
performance by such party of its obligations under this Agreement.

     (b) The Owner acknowledges that the Agency is a “public entity” and/or a
“public agency” as defined under applicable California law. Therefore, the
Agency, in coordination with the City, must satisfy the requirements of certain
California statutes relating to the actions of public entities, including,
without limitation, CEQA before the redevelopment activities contemplated under
this Agreement may be implemented. Also, as a public body, the action of the
governing board of the Agency in approving this Agreement may be subject to
proceedings to invalidate the Agreement. The Owner hereby assumes the risk of
delays and any loss that may result from any such third-party legal actions
related to the CEQA compliance with this Agreement and the Project, and the
Agency’s approval of this Agreement or the pursuit of the redevelopment
activities contemplated by this Agreement, even in the event that an error,
omission or abuse of discretion by the Agency which a court of competent
jurisdiction may determine to have occurred. If a third-party files a legal
action regarding the Agency’s approval of this Agreement, or any of the related
agreements with the Master Developer, the Agency may terminate this Agreement on
sixty (60) days written notice to the Owner of the Agency’s intent to so
terminate this Agreement, referencing this Section 6.5(b), without any further
obligation to perform the terms of this Agreement and whereupon the parties
shall be mutually released from any further responsibility under this Agreement.
Within ten (10) days of receipt of the Agency’s notice of intent to terminate
this Agreement as provided in the preceding sentence, the Owner may offer to
defend the Agency, in the third-party legal action and pay all of the court
costs, attorney fees, monetary awards, sanctions, attorney fee awards and the
expenses of any and all financial or performance obligations that may result
from the disposition of the legal action. Any such offer from the Owner must be
in the form of a written agreement to be considered by the Agency. The Agency is
under no obligation to accept any such offer from the Owner and may elect to
terminate this Agreement, under this subsection (b) notwithstanding any offer
from the Owner under this subsection (b).

     SECTION 6.6. Approvals. Approvals required by the Agency shall not be
unreasonably withheld and approval or disapproval shall be given within the time
set forth in the Schedule of Performance, or as set forth in this Agreement or,
if no specific time is set forth for such approval, within thirty (30) days. If
no disapproval is given within the time stated therefor, the item in question
shall conclusively be deemed approved.

56



--------------------------------------------------------------------------------



 



     SECTION 6.7. No Real Estate Commissions Payable. Each party to this
Agreement represents and warrants to the others that said party has not dealt
with any broker or real estate agent in connection with this transaction, and
that insofar as that party knows no broker, real estate agent, or other party is
entitled to any commission or fee in connection herewith. Each party to this
Agreement agrees to indemnify, defend and hold harmless the other parties from
and against any and all broker or real estate commissions or finder fees by any
person or entity claiming to have been retained by such indemnifying party in
connection with this transaction.

     SECTION 6.8. Indemnification.

     (a) To the fullest extent permitted by law, Owner shall, at its sole
expense and with counsel reasonably acceptable to the Agency, indemnify, defend,
and hold harmless the Agency from and against all Claims arising out of or
relating (directly or indirectly) to the Project, any negligence or fault
attributable to the Owner, any interest of the Owner in any parcel within the
Project Site, or the Owners’ activities, including without limitation:

          (i) The use or occupancy, or manner of use or occupancy, of any
property at the Airport, the Project Site, or any other property, areas or
building(s) owned, occupied or used by the Owner;

          (ii) Any act, error, omission, or negligence attributable to the Owner
in, on, or about the areas described in (a) and (a)(i), above;

          (iii) Owner conducting its business;

          (iv) Any construction work, development work, tenant improvements,
activities, work, or things done, omitted, permitted, allowed, or suffered by
the Owner in, at, or about the areas described above, or anywhere at the
Airport, including the violation of or failure to comply with any applicable
laws, statutes, ordinances, standards, rules, regulations, order, decrees, or
judgments; and

          (v) Any breach or default in performance of any obligation by Owner to
be performed under this Agreement, including obligations that survive expiration
or earlier termination of this Agreement.

     (b) For purposes of this Agreement, “Claims” means any and all claims,
losses, costs, damage, expenses, liabilities, liens, actions, causes of action
(whether in tort or contract, at law or in equity, or otherwise), charges,
assessments, fines, and penalties of any kind and environmental matters
(including consultant and expert expenses, court costs, and attorneys fees
actually incurred).

     (c) This indemnification extends to and includes Claims for:

          (i) Injury to any persons (including death at any time resulting from
an injury);

57



--------------------------------------------------------------------------------



 



          (ii) Loss of, injury or damage to, or destruction of property
(including all loss of use resulting from that loss, injury, damage, or
destruction); and

          (iii) All economic losses and consequential or resulting damages of
any kind.

     (d) Except as provided in this subsection (d), the indemnification
requirements shall apply regardless of the contributory or passive negligence of
the Agency and regardless of whether liability without fault or strict liability
is imposed or sought to be imposed on the Agency. The indemnification
requirements shall not apply to the extent that a final judgment of a court of
competent jurisdiction establishes that a Claim against the Agency was caused by
the sole and active negligence or willful misconduct of the Agency.

     (e) The indemnification provided by Owner may not be construed or
interpreted as in any way restricting, limiting, or modifying Owner’s insurance
obligations or other obligations under this Agreement and is independent of the
such insurance obligations and other obligations. Compliance by Owner with the
insurance requirements and other obligations under this Agreement shall not in
any way restrict, limit, or modify its indemnification obligations under this
Agreement.

     (f) Agency shall be entitled to recover its actual attorney fees and court
costs incurred in enforcing these indemnification clauses.

     (g) These indemnification clauses shall survive the expiration or early
termination of this Agreement until all claims against the Agency involving any
of the indemnified matters are fully, finally, and absolutely barred by
applicable statutes of limitations.

     (h) The duty of Owner to defend the Agency is separate and independent of
Owner’s duty to indemnify the Agency. The duty to defend includes claims for
which the Agency may be liable without fault or strictly liable. The duty to
defend applies regardless of whether the issues of negligence, liability, fault,
default, or other obligation on the part of the Owner or the Agency have been
determined. The duty to defend applies immediately, regardless of whether the
Agency paid any sums or incurred any detriment arising out of or relating
(directly or indirectly) to any Claims. It is the express intention of the
parties that the Agency be entitled to obtain declaratory relief, summary
adjudication or summary judgment regarding the Owner’s duty to defend the Agency
at any stage of any Claim or suit.

     (i) The Owner agrees to indemnify, defend and hold the Agency harmless from
and against all damages, judgments, costs, expenses and fees, including
attorneys fees and expenses, arising from any claim or liability asserted
against the Agency or any matter described in Section 2.3(d) with respect to any
claim of inverse condemnation relating to any Site Parcel or Condemnation Parcel
which may be asserted against the Agency.

     (j) The Owner shall, at its sole expense, comply with all requirements,
guidelines, rules, orders, and similar mandates and directives pertaining to the
Owner’s activities relative to the Project, whether or not imposed by the
Owner’s insurers. The Owner shall, at its sole expense, comply with all rules,
orders, regulations, or requirements of the American Insurance

58



--------------------------------------------------------------------------------



 



Association (formerly the National Board of Fire Underwriters) and of any
similar body applicable to the Owner’s activities relative to the Project.

     (k) The Owner shall be the first or primary named insured.

     (l) The Agency shall be named by endorsement as additional insured under
Owner’s liability coverage. The additional insured endorsement must be on ISO
Form CG 20 11 11 85 or an equivalent acceptable to the Agency, with such
modifications as the Agency may require.

     (m) The Owner’s liability policies shall be endorsed as needed to provide
cross-liability coverage for the Owner and Agency and to provide severability of
interests.

     (n) The Owner’s liability policies shall be endorsed as needed to provide
that the insurance afforded by those policies to the additional insured is
primary and that all insurance carried by the Agency is strictly excess and
secondary and shall not contribute with the Owner’s liability insurance.

     (o) The coverage afforded to the Agency must be at least as broad as that
afforded to the Owner and may not contain any terms, conditions, exclusions, or
limitations applicable to the Agency that do not also apply to the Owner.

     (p) The Owner shall deliver to the Agency the above mentioned endorsements
as well as a certified copy of the Owner’s liability policy or policies and an
original certificate of insurance, executed by an authorized agent of the
insurer or insurers, evidencing compliance with the liability insurance
requirements of this Agreement. The certificate shall provide for no less than
thirty (30) days’ advance written notice to the Agency from the insurer or
insurers of any cancellation, nonrenewal, or material change in coverage or
available limits of liability and shall confirm compliance with the liability
insurance requirements in this Agreement.

     (q) Any “endeavor to” or “failure to mail such notice shall impose no
obligation or liability of any kind upon the Company” language and any similar
language shall be stricken from the certificate.

     (r) The Owner’s liability insurance coverage may be provided by a
combination of primary, excess, and umbrella policies, but those policies must
be absolutely concurrent in all respects regarding the coverage afforded by the
policies. The coverage of any excess or umbrella policy must be at least as
broad as the coverage of the primary policy.

     (s) The Owner shall, at its sole expense maintain in full force and effect
the liability insurance coverage required under this Agreement and shall
maintain the Agency as additional insured for a period of no less than two (2)
years after expiration or earlier termination of this Agreement.

     (t) The insurance requirements set forth above are independent of the
Owner’s exculpation, indemnification, and other obligations under this Agreement
and shall not be

59



--------------------------------------------------------------------------------



 



construed or interpreted in any way to restrict, limit, or modify the those
exculpation, indemnification, or other obligations or to limit the Owner’s
liability under this Agreement.

     (u) If the Owner fails to procure and maintain the insurance required of it
under this Agreement and does not cure such failure within thirty (30) days of
the date of notice of such failure to the Owner from the Agency, the Agency may,
but shall not be required to, procure and maintain such insurance and be
reimbursed for the cost of such insurance by the Owner or, alternatively, the
Agency may terminate this Agreement upon written notice to the Owner.

     (v) The Agency makes no representation that the limits or forms of coverage
of insurance specified in this Agreement are adequate to cover the Owner’s
property, business operations or obligations under this Agreement.

     (w) The Agency and the Owner agree to cause the insurance companies issuing
their respective insurance to waive any subrogation rights that those companies
may have against the Owner and the Agency, respectively, as long as the
insurance is not invalidated by the waiver. If the waivers of subrogation are
contained in their respective insurance policies, the Agency and the Owner waive
any right that either may have against the other on account of any loss or
damage to their respective property to the extent that the loss or damage is
insured under their respective insurance policies.

     SECTION 6.9. No Partnership. Nothing in the Agreement nor any acts of the
parties hereto shall be deemed or construed by the parties hereto, or any of
them, or by any third person, to create the relationship of principal and agent,
or of partnership, or of joint venture, or of any association between any of the
parties to this Agreement.

     SECTION 6.10. Attorney’s Fees. If either party hereto files any action or
brings any action or proceeding against the other arising out of this Agreement,
then as between the Owner and the Agency, the prevailing party shall be entitled
to recover as an element of its costs of suit, and not as damages, its
reasonable attorneys’ fees as fixed by the court in such action or proceeding or
in a separate action or proceeding brought to recover such attorneys’ fees. Any
action brought at the request of the Owner by the Escrow Agent or title company
in the form of declaratory relief or a quiet title action to determine the
rights of the parties or the rights of third parties pursuant to recorded and
unrecorded easements and other agreements shall have all the costs thereof paid
by the Owner including costs incurred by the Agency to review or participate in
any proceeding brought by the Escrow Agent or any title company.

     In the event either the validity of this Agreement or the implementation
hereof is at any time challenged by a third party through the filing of a
validation action or any other court proceeding, the Owner may elect to either
terminate this Agreement or to dispute such challenge. In the event the Owner
elects to dispute any such challenge, the Owner shall either (i) provide a full
defense to the Agency of such challenge at the sole cost and expense of the
Owner and pay all expenses incurred by the Agency in connection therewith, or
(ii) reimburse the Agency for providing for the defense of such challenge.

60



--------------------------------------------------------------------------------



 



     SECTION 6.11. Severability. If any clause, sentence or term or condition of
this Agreement is held invalid or unenforceable for any reason by a court of
competent jurisdiction, the remaining portions of this Agreement will remain in
full force and effect, provided the resulting agreement preserves the material
economic effect of this Agreement.

     SECTION 6.12. Notices. Any notice to be provided or permitted under this
Agreement shall be in writing, signed by the party giving such notice and
sufficiently given if hand delivered, delivered by an overnight
messenger/delivery service, delivered by facsimile or mailed by registered or
certified mail, postage prepaid, return receipt requested, to the principal
offices of the Agency and the Owner set forth below (and to the Persons named
below to receive copies). Such notices, if delivered (i) by hand, shall be
deemed given when delivered, (ii) by an overnight messenger/delivery service,
shall be deemed given upon delivery or one Business Day after the sending of
such notice, whichever occurs earlier, (iii) by facsimile, shall be deemed given
upon confirmation of receipt, and (iv) by mail, shall be deemed given five
(5) Business Days after deposit in the U.S. mail. Notice that starts the running
of any cure period and is delivered on a non-Business Day shall be deemed
delivered on the next following Business Day if left at the notice address or
the next Business Day on which it is redelivered if it is not left at the notice
address.

     The names and addresses of those representatives of each party to which
notices shall be sent are:

         

  To Owner:   Stater Bros. Markets
21700 Barton Road
Colton, California 92324
Telephone: (909) 783-5000
Facsimile: (909) 783-5098
 
       

  To Agency:   Inland Valley Development Agency
294 S. Leland Norton Way, Suite 100
San Bernardino, California 92408
Attention: Executive Director
Telephone: (909) 382-4100
Facsimile: (909) 382-4106


Such addresses shall be subject to change from time to time to such other
representatives or addresses as may have been specified in written notice given
by the intended recipient to the sender in accordance with this Section 6.12.

     SECTION 6.13. Environmental Compliance Provisions.

     (a) The Owner has reviewed and examined all applicable environmental
information, studies and documentation deemed necessary by the Owner regarding
the prior designation of the Project Site as a NPL site by the EPA. The Owner is
aware of the Environmental Laws and the prior presence of Hazardous Substances
that were present at one time on the Project Site.

61



--------------------------------------------------------------------------------



 



     (b) The Agency shall enforce with respect to the Master DDA Property,
subject to any change or modification in requirements imposed by the federal and
State environmental regulators and future policy of the Department of Defense
and the USAF, the obligations of USAF relating to the leasing or conveyance of
the Master DDA Property to the Agency, including obligations regarding
environmental remediation of the Master DDA Property; provided, however, the
Agency shall not be required by this Agreement to institute litigation against
the USAF or to in any manner participate in such litigation in any capacity;
provided, however, if the Owner does not have legal standing to enforce the
rights of the Agency to compel the obligations of USAF regarding the Master DDA
Property, the Agency shall take all reasonably necessary steps to enforce such
obligations. With respect to the Master DDA Property, at the request of the
Owner, the Agency shall assist and cooperate with the Owner in the enforcement
of the USAF’s obligations regarding such Master DDA Property, including
assigning appropriate rights to the Owner. The Agency shall not release or amend
any USAF obligations regarding the Master DDA Property without the prior written
consent of the Owner unless otherwise required by law. All funds received by the
Agency relating to the above shall be used by the Agency solely for the purposes
for which such were paid by the USAF. The Agency has advised the Owner (i) that
the legal position of the USAF is that there presently is no enforceable
obligation that may be exercised by the Agency against the USAF regarding the
condition of the title to the Master DDA Property (except the USAF’s obligations
regarding conveyance of title to the Agency), (ii) that the USAF has made no
representation as to the condition of title or the existence of recorded and
unrecorded easements that would in any manner be enforceable against the USAF,
and (iii) that the USAF has made no representation as to when (a) title to the
remaining portions of the Property will be transferred to the Agency, and
(b) the Basewide Feasibility Study will be completed and all required
environmental remediation will be completed. The USAF has also informed the
Agency of the possibility of deed restrictions to be contained in the conveyance
documents for certain portions of the Master DDA Property previously conveyed to
the Agency to assure F&WS that no disturbance of the soils occurs without proper
consultation with F&WS and that either the EPA or the State DTSC may require a
separately executed and recorded land use covenant document on certain portions
of the Master DDA Property that have residual contamination at levels that do
not allow for unrestricted uses under applicable federal and State environmental
laws. In the event of any negotiations or other discussions between the Agency
and the USAF concerning the foregoing, the Agency shall consult with and receive
input from the Owner regarding the Owner’s position and afford the Owner the
opportunity to participate in such negotiations and/or discussions with the USAF
if acceptable to the USAF at its sole discretion. The Agency makes no
representation that the USAF will allow the Owner to participate in such
negotiations and/or discussions. In the event the Owner’s reasonable, good faith
interpretation of the obligations of the USAF is different from the Agency’s
reasonable, good faith interpretation of such obligations, the Agency shall not
be obligated to enforce the Agency’s interpretations of such USAF obligations.

     SECTION 6.14. SBIAA Not a Party; Agency Members Not a Party; No Third Party
Beneficiaries.

     (a) SBIAA is not a party to this Agreement nor is SBIAA bound by any
provision hereof. SBIAA will not be a party to any escrow established in
connection with a disposition as provided in this Agreement. The governmental
members of the Agency and SBIAA are not

62



--------------------------------------------------------------------------------



 



parties to this Agreement nor are the governmental members of the Agency and
SBIAA separately bound by any provisions hereof. Any disposition, whether by
lease or sale, of the SBIAA Property will require the approval of the governing
board of the SBIAA at its sole discretion at a later date after the execution
and delivery of this Agreement together with the concurrence of the FAA for any
such use, transfer or development for non-aviation purposes of the SBIAA
Property.

     (b) There are no third party beneficiaries to this Agreement.

     SECTION 6.15. Compliance with Prevailing Wage Requirements.

     (a) The Project is a “public work” as this term is defined in Labor Code
Section 1720. All employees of both the Owner and any employee of Owner’s
contractors and their subcontractors, who perform construction work described in
the Agreement relative to the Project, shall be compensated at prevailing wage
rates and the Owner for itself and its contractors and subcontractors, shall pay
prevailing wage rates under California and Federal law, as applicable, in
performance of any such construction work.

     (b) The Owner recognizes and is aware of the existence of State legislation
adopted by the California Legislature in 2001 and generally referred to as SB975
and the present provisions contained in Labor Code Section 1720, et seq. The
Owner shall prepare and maintain, or cause each of its construction contractors
and subcontractors to prepare and maintain certified payroll records for all
work of improvement undertaken by the Owner on the Project. The Owner shall
provide the Agency with copies of all certified payroll records as prepared and
maintained by the Owner and its contractors and subcontractors, for all work of
improvement undertaken by the Owner on the Project within ten (10) days
following written request thereof as provided in Labor Code Section 1776. The
Owner shall cause to be included in all of its third-party construction
contracts relating to the construction and improvement of the Project suitable
provisions which compel its contractors and each subcontractor to pay not less
than prevailing wages to their employees engaged in the work of improvement of
the Project and to provide the Agency with copies of the certified payroll
records maintained by such contractors and subcontractors upon ten (10) days
written notice of request for inspection by the Agency.

     (c) The Agency shall never be responsible for the payment of any sums under
Labor Code Section 1720, et seq., or other prevailing wage requirements as the
result of the activities of the Owner and the development and improvement of the
Project. The Owner shall indemnify and hold harmless the Agency and all
officers, officials, employees, consultants and attorneys of the Agency with
respect to all such prevailing wage compliance issues arising out of the
activities of the Owner acquiring portions of the Project Site from the Agency
or the Master Developer pursuant to this Agreement in constructing the Project
or other public improvements under this Agreement or other agreements between
the Owner and third parties. The Owner agrees to apprise in writing all third
parties seeking to provide labor and construction work on the Project as to the
provisions of this Section 6.15 and the compliance required pursuant to State
law regarding the payment of prevailing wages. Any indemnifications received by
the Owner from such third parties shall not relieve the Owner of its
indemnification obligations to the Agency.

63



--------------------------------------------------------------------------------



 



     SECTION 6.16. Existing Private Streets. Certain roadways and driveways
within the Project Site are currently private streets as set forth in Article 8
and Exhibit N of the Master DDA and shall not be dedicated to the City as public
streets but shall remain as privately owned roadways and driveways (“Private
Streets”). The Owner shall have the right to alter the Private Streets (whether
by widening, removing, repositioning or otherwise) and alter or remove
appurtenances thereto (including without limitation driveways, curbs, and
sidewalks). All driveway entrances and exits from the Project Site to the
adjacent public street network consisting of Tippecanoe Avenue and Harry
Sheppard Boulevard shall be subject to the approval by the City at its sole
discretion, and any access to the other roadways and driveways that are within
the ownership of SBIAA shall be subject to the reasonable approval of SBIAA for
access to Leland Norton Way and the non-public right-of-way portions of Harry
Sheppard Boulevard.

ARTICLE VII

ENTIRE AGREEMENT, WAIVERS AND AMENDMENT

     SECTION 7.1. Attachments. This Agreement shall be executed in three (3)
duplicate originals, each of which is deemed to be an original. The Agreement
includes 66 pages and sixteen (16) attachments indicated as Attachment No. 1A
through and including Attachment No. 12 which constitute the entire
understanding and agreement of the parties.

     SECTION 7.2. Amendment of Agreement. This Agreement may be amended from
time to time by written agreement executed by the parties.

     SECTION 7.3. Operating Memoranda. It is recognized and acknowledged that
the implementation of the development of the Project will require a close degree
of cooperation between the Owner and the Agency. Therefore, any written
operating memorandum shall be given reasonable and fair consideration, as
necessary, and such approval shall not be unreasonably withheld. Such memoranda
shall, upon approval, become an addendum hereto and become a part hereof.
Additionally, in the event that a lender, which proposes to loan funds to the
Owner with respect to the Project, requires commercially reasonable amendments
or modifications to this Agreement, the Agency shall promptly give due
consideration to the written request of such lender.

     SECTION 7.4. Date of Agreement. This Agreement has been dated as of April
14, 2004 for purposes of reference and convenience. The terms “date of execution
of the Agreement” or “date of the Agreement” or “date of approval of this
Agreement,” and the like, refer to the date of which the Agreement is approved
by the governing board of the Agency at a duly called and held public meeting.
This Agreement shall have no force nor effect in the event that the parties may
fail to cause the authorized officers of each of them to execute it for any
reason within thirty (30) days following such approval by the governing board of
the Agency.

     SECTION 7.5. Execution in Counterpart Originals. The Agreement may be
executed by the parties in counterparts and when each such counterpart is
delivered by the parties, this Agreement shall be deemed to be fully executed
and in effect.

64



--------------------------------------------------------------------------------



 



     THIS AGREEMENT HAS BEEN APPROVED BY THE GOVERNING BOARD OF THE AGENCY AS OF
   , 2004.

        OWNER:
Stater Bros. Markets, Inc.
a California Corporation
 
   
Date June____, 2004
By:

--------------------------------------------------------------------------------


  Jack H. Brown
Chairman of the Board, President and Chief
Executive Officer
 
   
 
By:

--------------------------------------------------------------------------------


  Bruce D. Varner
Secretary     AGENCY:
Inland Valley Development Agency
 
   
Date June_____, 2004
By:

--------------------------------------------------------------------------------


  Judith Valles
Co-Chairperson
Development Commission of the
City of San Bernardino
 
   
 
By:

--------------------------------------------------------------------------------


  Dennis Hansberger
Co-Chairperson
 
   
ATTEST:
(SEAL)
   
 
   

--------------------------------------------------------------------------------

 
Agency Secretary
   
 
   
APPROVED AS TO FORM:
   
 
   

--------------------------------------------------------------------------------

 
Agency General Counsel
   

65



--------------------------------------------------------------------------------



 



Attachment No. 1A

Plat Map of the Project Site

 



--------------------------------------------------------------------------------



 



Attachment No. 1B

Legal Description and Plat Map for the Master DDA Property

 



--------------------------------------------------------------------------------



 



Attachment No. 1C

Tentative Legal Description and Plat Map of the SBIAA Property

 



--------------------------------------------------------------------------------



 



Attachment No. 1D

Tentative Legal Descriptions and Plat Maps of the Third Party Parcels

 



--------------------------------------------------------------------------------



 



Attachment No. 1E

Legal Description and Plat Map of the Parcel D-1

 



--------------------------------------------------------------------------------



 



Attachment No. 2

Owner Improvement Plan Concept

 



--------------------------------------------------------------------------------



 



Attachment No. 3

Site Parcel Identification List

 



--------------------------------------------------------------------------------



 



Attachment No. 4

Description of the Project

 



--------------------------------------------------------------------------------



 



Attachment No. 5

Required Tenant Relocations

 



--------------------------------------------------------------------------------



 



Attachment No. 6

Schedule of Performance

 



--------------------------------------------------------------------------------



 



Attachment No. 7

Site Parcel Acquisition Agreement
(general form for use by Owner)

 



--------------------------------------------------------------------------------



 



Attachment No. 8

Reimbursement Agreement and
Promissory Note

 



--------------------------------------------------------------------------------



 



Attachment No. 9

Form of Agency Quit Claim Deed

 



--------------------------------------------------------------------------------



 



Attachment No. 10

[RESERVED]

 



--------------------------------------------------------------------------------



 



Attachment No. 11

Certificate of Completion

 



--------------------------------------------------------------------------------



 



Attachment No. 12

[Reserved – No Text]

 